Exhibit 10.1
 
J.P.Morgan


CREDIT AGREEMENT
dated as of December 1, 2010,
as amended and restated as of
August 8, 2013
among
VISHAY INTERTECHNOLOGY, INC.,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A., as Administrative Agent
__________________________
J.P. MORGAN SECURITIES LLC,
COMERICA SECURITIES, INC,
RBS CITIZENS, N.A. AND
HSBC BANK USA, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners
J.P. MORGAN SECURITIES LLC,
COMERICA BANK,
RBS CITIZENS, N.A. and
HSBC BANK USA, NATIONAL ASSOCIATION, as Co-Syndication Agents


BANK LEUMI USA AND
 UNICREDIT BANK AG,
as Co-Documentation Agents





--------------------------------------------------------------------------------









 
 
TABLE OF CONTENTS
 
 
 
 
 
 
Page
 
 
 
 
 
ARTICLE 1
 
Definitions
 
1
 
 
 
 
 
SECTION 1.01
 
Defined Terms
 
1
SECTION 1.02
 
Types of Loans and Borrowings
 
38
SECTION 1.03
 
Terms Generally
 
38
SECTION 1.04
 
Accounting Terms; GAAP; Pro Forma Calculations
 
38
 
 
 
 
 
ARTICLE II
 
The Credits
 
39
 
 
 
 
 
SECTION 2.01
 
Commitments
 
39
SECTION 2.02
 
Loans and Borrowings
 
40
SECTION 2.03
 
Requests for Borrowings
 
40
SECTION 2.04
 
Swingline Loans
 
41
SECTION 2.05
 
Letters of Credit
 
43
SECTION 2.06
 
Funding of Borrowings
 
48
SECTION 2.07
 
Interest Elections
 
49
SECTION 2.08
 
Termination and Reduction of Commitments
 
50
SECTION 2.09
 
Repayment of Loans; Evidence of Debt
 
50
SECTION 2.10
 
Prepayment of Loans
 
51
SECTION 2.11
 
Fees
 
52
SECTION 2.12
 
Interest
 
53
SECTION 2.13
 
Alternate Rate of Interest
 
53
SECTION 2.14
 
Increased Costs
 
54
SECTION 2.15
 
Break Funding Payments
 
56
SECTION 2.16
 
Taxes
 
56
SECTION 2.17
 
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
 
60
SECTION 2.18
 
Mitigation Obligations; Replacement of Lenders
 
61
SECTION 2.19
 
Defaulting Lenders
 
62
SECTION 2.20
 
Designation of Subsidiary Borrowers
 
65
SECTION 2.21
 
Incremental Commitments
 
66
 
 
 
 
 
ARTICLE III
 
Representations and Warranties
 
68
 
 
 
 
 
SECTION 3.01
 
Organization; Powers
 
68
SECTION 3.02
 
Authorization; Enforceability
 
68
SECTION 3.03
 
Governmental Approvals; Absence of Conflicts
 
68
SECTION 3.04
 
Financial Condition; No Material Adverse Change
 
68
SECTION 3.05
 
Properties
 
69
SECTION 3.06
 
Litigation and Environmental Matters
 
69
SECTION 3.07
 
Compliance with Laws and Agreements
 
69
SECTION 3.08
 
Investment Company Status
 
69
SECTION 3.09
 
Taxes
 
69
SECTION 3.10
 
ERISA; Labor Matters
 
70

 
-i-

--------------------------------------------------------------------------------

SECTION 3.11
 
Subsidiaries and Joint Ventures
 
70
SECTION 3.12
 
Insurance
 
70
SECTION 3.13
 
Solvency
 
70
SECTION 3.14
 
Disclosure
 
71
SECTION 3.15
 
Collateral Matters
 
71
SECTION 3.16
 
Federal Reserve Regulations
 
72
SECTION 3.17
 
Anti-Corruption Laws and Sanctions
 
72
 
 
 
 
 
ARTICLE IV
 
Conditions
 
73
 
 
 
 
 
SECTION 4.01
 
Effective Date
 
73
SECTION 4.02
 
Each Credit Event
 
75
SECTION 4.03
 
Initial Credit Event for each Subsidiary Borrower
 
75
 
 
 
 
 
ARTICLE V
 
Affirmative Covenants
 
76
 
 
 
 
 
SECTION 5.01
 
Financial Statements and Other Information
 
76
SECTION 5.02
 
Notices of Material Events
 
78
SECTION 5.03
 
Additional Subsidiaries
 
79
SECTION 5.04
 
Information Regarding Collateral
 
79
SECTION 5.05
 
Existence; Conduct of Business
 
80
SECTION 5.06
 
Payment of Obligations
 
80
SECTION 5.07
 
Maintenance of Properties
 
80
SECTION 5.08
 
Insurance
 
80
SECTION 5.09
 
Books and Records; Inspection and Audit Rights
 
81
SECTION 5.10
 
Compliance with Laws
 
81
SECTION 5.11
 
Use of Proceeds and Letters of Credit
 
81
SECTION 5.12
 
Further Assurances
 
81
SECTION 5.13
 
Certain Post-Closing Obligations
 
81
SECTION 5.14
 
Significant Modifications
 
82
 
 
 
 
 
ARTICLE VI
 
Negative Covenants
 
82
 
 
 
 
 
SECTION 6.01
 
Indebtedness; Certain Equity Securities
 
82
SECTION 6.02
 
Liens
 
85
SECTION 6.03
 
Fundamental Changes; Business Activities
 
86
SECTION 6.04
 
Investments, Loans, Advances, Guarantees and Acquisitions
 
87
SECTION 6.05
 
Asset Sales
 
90
SECTION 6.06
 
Sale/Leaseback Transactions
 
92
SECTION 6.07
 
Hedging Agreements
 
92
SECTION 6.08
 
Restricted Payments; Certain Payments of Indebtedness
 
92
SECTION 6.09
 
Transactions with Affiliates
 
94
SECTION 6.10
 
Restrictive Agreements
 
94
SECTION 6.11
 
Amendment of Material Documents
 
95
SECTION 6.12
 
Interest Expense Coverage Ratio
 
95
SECTION 6.13
 
Leverage Ratio
 
95
SECTION 6.14
 
Fiscal Year
 
95

 
-ii-

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE VII
 
Events of Default
 
95
 
 
 
 
 
ARTICLE VIII
 
The Administrative Agent
 
98
 
 
 
 
 
ARTICLE IX
 
Miscellaneous
 
100
 
 
 
 
 
SECTION 9.01
 
Notices
 
101
SECTION 9.02
 
Waivers; Amendments
 
102
SECTION 9.03
 
Expenses; Indemnity; Damage Waiver
 
103
SECTION 9.04
 
Successors and Assigns
 
104
SECTION 9.05
 
Survival
 
107
SECTION 9.06
 
Counterparts; Integration; Effectiveness
 
107
SECTION 9.07
 
Severability
 
108
SECTION 9.08
 
Right of Setoff
 
108
SECTION 9.09
 
Governing Law; Jurisdiction; Consent to Service of Process
 
108
SECTION 9.10
 
WAIVER OF JURY TRIAL
 
109
SECTION 9.11
 
Headings
 
109
SECTION 9.12
 
Confidentiality
 
110
SECTION 9.13
 
Release of Liens and Guarantees
 
110
SECTION 9.14
 
USA PATRIOT Act Notice
 
111
SECTION 9.15
 
No Fiduciary Relationship
 
112
SECTION 9.16
 
Non-Public Information
 
112
SECTION 9.17
 
Application of Proceeds
 
112
SECTION 9.18
 
Parallel Debt
 
113
SECTION 9.19
 
Waiver
 
114


SCHEDULES:
Schedule 1.01A                                                
—            Existing Letters of Credit
Schedule 1.01B                                                
 —            Scheduled Reorganizations
Schedule
2.01                                                      —            Commitments
Schedule
3.11                                                      —            Subsidiaries
and Joint Ventures
Schedule
3.12                                                      —            Insurance
Schedule
5.13                                                      —            Post-Closing
Collateral Obligations
Schedule
6.01                                                      —            Existing
Indebtedness
Schedule
6.02                                                      —            Existing
Liens
Schedule
6.04                                                      —            Existing
Investments
Schedule
6.10                                                      —            Existing
Restrictions


EXHIBITS:
Exhibit A                                       —            Form of Assignment
and Assumption
Exhibit B                                        —            Form of Borrowing
Request
Exhibit C                                        —            Form of Guarantee
and Collateral Agreement
Exhibit D                                       —            Form of Compliance
Certificate
Exhibit E                                        —            Form of Interest
Election Request
Exhibit F                                        —            Form of Perfection
Certificate
Exhibit G                                       —            Form of Subsidiary
Borrower Agreement
Exhibit H                                       —            Form of Subsidiary
Borrower Termination
Exhibit I                                          —            Form of
Intercompany Subordination Agreement
Exhibit J-1                                    —            Form of U.S. Tax
Certificate for Non-U.S. Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes
Exhibit J-2                                    —            Form of U.S. Tax
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes
Exhibit J-3                                    —            Form of U.S. Tax
Certificate for Non-U.S. Participants that are not Partnerships for U.S. Federal
Income Tax Purposes
Exhibit J-4                        —             Form of U.S. Tax Certificate
for Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes
 
 







-iii-

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of December 1, 2010, as amended and restated as of
August 8, 2013 (this "Agreement"), among VISHAY INTERTECHNOLOGY, INC., the
SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.
The Borrower, certain of the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement (such term and other capitalized terms used in
this preliminary statement having the meanings assigned in Section 1.01 hereof)
and have agreed, subject to the conditions set forth in Section 4.01, to amend
and restate the Existing Credit Agreement in the form of this Agreement.
This Agreement amends and restates in its entirety, but does not constitute a
novation of, the Existing Credit Agreement.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I                          


Definitions           
SECTION 1.01.                                        Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:
 
"ABR", when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Alternate Base Rate.
"Acquired Person" has the meaning assigned to such term in the definition of the
term "Permitted Acquisition".
"Acquisition Basket Amount" means an amount equal to $750,000,000; provided
that, of such aggregate amount, an amount of not less than $300,000,000 shall be
funded entirely with cash located outside of the United States of America and
held by a Foreign Subsidiary and no portion of such cash shall be provided by,
or represent an Investment by, any Domestic Subsidiary or shall represent the
proceeds of the incurrence of Indebtedness by any Domestic Subsidiary.
"Acquisition Basket Expenditures" means Investments made pursuant to
Section 6.04(m) and Investments made pursuant to Section 6.04(q), in each case
that are based on usage of the Acquisition Basket Amount.
"Adjusted LIBO Rate" means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
-1-

--------------------------------------------------------------------------------

"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided, however, that for purposes of Section 6.09,
the term "Affiliate" also means any Person that is a director or an executive
officer of the Person specified, any Person that directly or indirectly
beneficially owns Equity Interests in the Person specified representing 10% or
more of the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Person
specified and any Person that would be an Affiliate of any such beneficial owner
pursuant to this definition (but without giving effect to this proviso).
"Aggregate Commitment" means the sum of the Commitments of all the Revolving
Lenders.
"Aggregate Revolving Exposure" means the sum of the Revolving Exposures of all
the Revolving Lenders.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum determined in accordance with the definition of "LIBO
Rate" herein, as the screen or quoted rate at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
"Anti-Corruption Laws" means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to the Company and its Subsidiaries concerning or
relating to bribery, money laundering or corruption.
"Applicable Percentage" means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Commitment represented by such Lender's
Commitment at such time; provided that, in the case of Section 2.19, when a
Defaulting Lender shall exist, "Applicable Percentage" shall mean the percentage
of the Aggregate Commitment (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.  If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender's status as a Defaulting Lender at the time of determination.
-2-

--------------------------------------------------------------------------------

"Applicable Rate" means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the facility fees payable hereunder, the
applicable rate per annum set forth below under the caption "ABR Spread",
"Eurocurrency Spread" or "Facility Fee Rate", as the case may be, based upon the
Leverage Ratio as of the end of the fiscal quarter of the Company for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that, until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(a) or
Section 5.01(b) as of and for the fiscal quarter ended June 29, 2013, the
Applicable Rate shall be based on the rates per annum set forth in Category 2:
Leverage Ratio:
 
Eurocurrency Spread
   
ABR Spread
   
Facility Fee Rate
 
Category 1
≥ 2.50 to 1.00
   
2.00
%
   
1.00
%
   
0.50
%
Category 2
< 2.50 to 1.00
≥ 1.50 to 1.00
   
1.75
%
   
0.75
%
   
0.35
%
Category 3
< 1.50 to 1.00
   
1.50
%
   
0.50
%
   
0.30
%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or Section 5.01(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.
 Notwithstanding the foregoing, the Applicable Rate shall be based on the rates
per annum set forth in Category 1 (i) at the request of the Required Lenders, at
any time that an Event of Default has occurred and is continuing or (ii) if the
Company fails to deliver the consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b) or any Compliance
Certificate required to be delivered pursuant hereto, in each case within the
time periods specified herein for such delivery, during the period commencing on
and including the day of the occurrence of a Default resulting from such failure
and until the delivery thereof.
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
"Arrangers" means J.P.  Morgan Securities LLC, Comerica Securities, Inc., RBS
Citizens, N.A., and HSBC Bank USA, National Association, in their capacities as
the joint lead arrangers and joint bookrunners for the credit facilities
provided for herein.
-3-

--------------------------------------------------------------------------------

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in its
reasonable discretion.
"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
"Available Liquidity" means, as of any date, the sum of (a) the aggregate amount
of unused Commitments in effect as of such date, or, if less, the amount of
Loans that could be made on such date pursuant to such Commitments that would
not cause the Leverage Ratio on such date to equal or exceed 2.75 to 1.00, and
(b) the amount of Unrestricted Cash (including Permitted Investments) as of that
date.
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States of America.
"Borrowers" means the Company and the Subsidiary Borrowers.
"Borrowing" means (a) Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect, or (b) a Swingline Loan.
"Borrowing Request" means a request by a Borrower for a Borrowing in accordance
with Section 2.03 or Section 2.04, as applicable, which shall be, in the case of
any such written request, in the form of Exhibit B or any other form approved by
the Administrative Agent in its reasonable discretion.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
-4-

--------------------------------------------------------------------------------

"Capital Expenditures" means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Company and its consolidated Subsidiaries for
such period prepared in accordance with GAAP, excluding (i) any such
expenditures made to restore, replace or rebuild assets to substantially the
same condition as that of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, (ii) any such expenditures to the extent made with the
proceeds of any grant received during such period by the Company or any
Subsidiary from any Governmental Authority, (iii) expenditures that constitute
Permitted Acquisitions or Acquisition Basket Expenditures and (iv) the purchase
price of property, plant or equipment purchased during such period to the extent
the consideration therefor consists of any combination of (A) used or surplus
property, plant or equipment traded in at the time of such purchase and (B) the
proceeds of a concurrent sale of used or surplus property, plant or equipment
and (b) such portion of principal payments on Capital Lease Obligations made by
the Company and its consolidated Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty.  For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.
"CFC" means (a) each Person that is a "controlled foreign person" for purposes
of the Code and (b) each subsidiary of any such controlled foreign person.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than the
Permitted Holders, of Equity Interests in the Company representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Company; (b) persons who were (i) directors of the
Company on the Effective Date, (ii) nominated by the board of directors of the
Company or (iii) appointed by directors who were directors of the Company on the
Effective Date or were nominated as provided in clause (ii) above, in each case
other than any person whose initial nomination or appointment occurred as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors on the board of directors of the
Company (other than any such solicitation made by the board of directors of the
Company), ceasing to occupy a majority of the seats (excluding vacant seats) on
the board of directors of the Company; or (c) the occurrence of any "change of
control" (or similar event, however denominated) with respect to the Company
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Company or any Subsidiary.
-5-

--------------------------------------------------------------------------------

"Change in Law" means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.
"Charitable Organization" has the meaning assigned to such term in the
definition of the term "Permitted Transferee".
"Class B Common Stock" means the Class B Common Stock, $0.10 par value per
share, of the Company.
"CNI Basket Amount" means, at any date, an aggregate amount equal to 20% of
cumulative Consolidated Net Income during the period (treated as one accounting
period) from December 31, 2012 to the end of the fiscal quarter of the Company
for which consolidated financial statements have theretofore been most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b).
"CNI Expenditures" means Investments made pursuant to Section 6.04(m),
Investments made pursuant to Section 6.04(q) and Restricted Payments made
pursuant to Section 6.08(a)(viii), in each case that are based on usage of the
CNI Basket Amount.
"Code" means the Internal Revenue Code of 1986.
"Collateral" means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
"Collateral Agreement" means the Guarantee and Collateral Agreement among the
Company, the Domestic Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit C, together with all supplements thereto.
"Collateral and Guarantee Requirement" means, at any time, the requirement that:
-6-

--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received from the Company and each
Designated Domestic Subsidiary either (i) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Domestic Subsidiary after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, together with
documents and opinions of the type referred to in paragraphs (b) and (c) of
Section 4.01 with respect to such Designated Domestic Subsidiary;
(b) all Equity Interests in any Subsidiary owned directly by or on behalf of any
Domestic Loan Party shall have been pledged pursuant to the Collateral Agreement
(or, in the case of Equity Interests in any Subsidiary owned directly by or on
behalf of any Domestic Loan Party that is a Foreign DRE, a Foreign DRE Pledge
Agreement) or, in the case of Equity Interests in any Foreign Subsidiary or any
Foreign DRE, where the Administrative Agent so requests in connection with the
pledge of such Equity Interests, a Foreign Pledge Agreement (provided that the
Domestic Loan Parties shall not be required to pledge Equity Interests in any
Foreign Subsidiary that is not a Designated Foreign Subsidiary or Equity
Interests in any Foreign DRE that is not a Designated Domestic Subsidiary and
shall not be required to pledge more than 65% of the voting power of the
outstanding voting Equity Interests of any Designated Foreign Subsidiary), and
the Administrative Agent shall, to the extent required by the Collateral
Agreement, such Foreign DRE Pledge Agreement or such Foreign Pledge Agreement,
as applicable, have received certificates or other instruments representing all
such Equity Interests, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank;
(c) (i) all Indebtedness of the Company and each Subsidiary and (ii) all
Indebtedness (other than Permitted Investments) of any other Person in a
principal amount of $1,000,000 or more that, in each case, is owing to any
Domestic Loan Party (other than any Foreign DRE) shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;
(e) each Domestic Loan Party (other than any Foreign DRE) shall have obtained
all landlord, warehouseman, agent, bailee and processor acknowledgments required
to be obtained by it pursuant to the Collateral Agreement and all other consents
and approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder; and
-7-

--------------------------------------------------------------------------------

(f) if the Company shall have designated any Foreign Subsidiary Borrower
pursuant to Section 2.20, (i) the Administrative Agent shall have received from
each Designated Foreign Subsidiary (excluding each Israeli-Owned Subsidiary that
is not a Foreign Subsidiary Borrower and each Israeli Subsidiary) a counterpart
of a Foreign Guarantee Agreement duly executed and delivered on behalf of such
Person and (ii) all Equity Interests in any Foreign Subsidiary Loan Party owned
by or on behalf of any Foreign Subsidiary Loan Party shall have been pledged
pursuant to a Foreign Pledge Agreement and the Administrative Agent shall, to
the extent required by a Foreign Pledge Agreement, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, if, and for so long as the
Administrative Agent, in consultation with the Company, reasonably determines
that the cost of creating or perfecting such pledges or security interests in
such assets, or obtaining such title insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees (taking
into account any adverse tax consequences to the Company and its Affiliates
(including the imposition of withholding or other Taxes)), shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.  The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.
"Commitment" means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender's Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 or (c) increased pursuant to
Incremental Commitments of such Lender pursuant to Section 2.21.  The initial
amount of each Lender's Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or Incremental Facility Agreement pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders' Commitments on the Effective Date is
$640,000,000.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
"Company" means Vishay Intertechnology, Inc., a Delaware corporation.
-8-

--------------------------------------------------------------------------------

"Compliance Certificate" means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent in its reasonable
discretion.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Cash Interest Expense" means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Company and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Company or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP (except for any such interest or
other financing costs capitalized on or prior to the last day of the fiscal
quarter ended October 2, 2010) and (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(ii) below that were
amortized or accrued in a previous period, minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, noncash
amounts attributable to amortization or write-off of capitalized interest or
other financing costs (including debt issuance costs) paid in a previous period
(except for any noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid on or prior to the last day
of the fiscal quarter ended October 2, 2010) and (ii) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of debt discounts or accrued interest payable in kind for such
period.
"Consolidated EBITDA" means, for any period (including any period a portion of
which occurs prior to the Effective Date), Consolidated Net Income for such
period, plus
(a)
without duplication and to the extent deducted in determining such Consolidated
Net Income, the sum of

(i)
consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations), determined on a consolidated
basis in accordance with GAAP,

(ii)
consolidated income tax expense for such period,

(iii)
all amounts attributable to depreciation and amortization for such period
(excluding amortization expense attributable to a prepaid cash item that was
paid in a prior period),

(iv)
any extraordinary charges for such period,

(v)
any noncash charges for such period (excluding any additions to bad debt
reserves or bad debt expense),

-9-

--------------------------------------------------------------------------------

(vi)
any losses attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement,

(vii)
the cumulative effect of a change in accounting principles,

(viii)
restructuring charges and reserves in an aggregate amount not to exceed
$25,000,000 for any period of four consecutive fiscal quarters (provided that
50% of any unused amount under this clause (viii) during each fiscal year may be
carried forward to, and applied to restructuring charges and reserves taken, at
any time during, the next succeeding fiscal year; provided, further, that all
restructuring charges and reserves taken in any fiscal year shall be deemed to
first utilize the $25,000,000 basket for such year prior to utilizing any such
carry-forward amount), and

(ix)
restructuring charges and reserves in connection with any Material Acquisition
(i) that are taken substantially simultaneously with the consummation of such
Material Acquisition and (ii) substantially all the cash expenditures in
connection with which are anticipated to occur during the one-year period
following the date of such consummation, in a cumulative aggregate amount not
exceeding $100,000,000 in respect of all fiscal periods ending on or after
September 30, 2012;

and minus
(b)
without duplication and to the extent included in determining such Consolidated
Net Income,

(i)
any extraordinary gains for such period,

(ii)
any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement,

(iii)
the cumulative effect of a change in accounting principles, and

(iv)
any non-cash credit for such period;

provided that any cash expenditure or receipt made with respect to any noncash
items added back or deducted in computing Consolidated EBITDA for any prior
period pursuant to clause (a)(v)  or (b)(iv) above (or that would have been
added back or deducted had this Agreement been in effect during such prior
period) shall be subtracted or added back, as applicable, in computing
Consolidated EBITDA for the period in which such cash expenditure or receipt is
made; provided further that Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Company or any of its consolidated Subsidiaries, other
than dispositions of inventory and other dispositions and licenses in the
ordinary course of business.
"Consolidated Net Income" means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary (other than Facilities Service GmbH, so long as it is
accounted for by the equity method and engages only in businesses substantially
the same as those in which it engages on the Effective Date) except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to the Company or, subject to clauses (b) and (c) below, to
any other consolidated Subsidiary during such period, (b) the income of, and any
amounts referred to in clause (a) above paid to, any consolidated Subsidiary
(other than any Domestic Subsidiary Loan Party) to the extent that, on the date
of determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon the Company or any Subsidiary or any
law applicable to the Company or any Subsidiary, unless such restrictions with
respect to the payment of cash dividends and other similar cash distributions
has been legally and effectively waived and (c) the income or loss of, and any
amounts referred to in clause (a) above paid to, any consolidated Subsidiary
that is not wholly owned by the Company to the extent such income or loss or
such amounts are attributable to the noncontrolling interest in such
consolidated Subsidiary.
-10-

--------------------------------------------------------------------------------

"Consolidated Tangible Net Worth" shall mean on any date the aggregate amount of
assets (less applicable reserves and other properly deductible items) after
deducting therefrom (a) all liabilities, and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense, capitalized
software, customer relationships, non-competition agreements and other
intangible assets, all as set forth on the most recent quarterly or annual
consolidated balance sheet of the Company and its consolidated Subsidiaries and
computed in accordance with GAAP.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  "Controlling" and "Controlled"
have meanings correlative thereto.
"Convertible Senior Debentures" means, collectively, (a) the 2.25% Convertible
Senior Debentures due 2040 issued by the Company under the Indenture dated as of
November 9, 2010, between the Company and Wilmington Trust Company, as trustee,
(b) 2.25% Convertible Senior Debentures due 2041 issued by the Company under the
Indenture dated as of May 13, 2011, between the Company and Wilmington Trust
Company, as trustee, and (c) the 2.25% Convertible Senior Debentures due 2042
issued by the Company under the Indenture dated as of May 31, 2012, between the
Company and Union Bank, N.A., as trustee.
"Credit Party" means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
"Default" means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
-11-

--------------------------------------------------------------------------------

"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party's
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has (i) become the subject of a Bankruptcy Event or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Company, each Issuing Bank, the Swingline Lender and each Revolving
Lender.
"Designated Domestic Subsidiary" means (a) each Domestic Subsidiary Borrower and
(b) each Material Domestic Subsidiary.
"Designated Foreign Subsidiary" means (a) each Foreign Subsidiary Borrower and
(b) each Material Foreign Subsidiary.
"Designated Subsidiary" means each Designated Domestic Subsidiary and each
Designated Foreign Subsidiary.
"Documentation Agents" means Bank Leumi USA and UniCredit Bank AG, each in its
capacity as a co-documentation agent for the credit facilities provided for
herein.
-12-

--------------------------------------------------------------------------------

"Disqualified Equity Interest" means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)
matures or is mandatorily redeemable (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b)
is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c)
is redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) or is required to be repurchased by the Company or any
Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 91 days after the Maturity Date; provided,
however, that an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an "asset sale" or a "change of control" (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement is subject to the prior repayment in full of all the Loans and
all other Loan Documents Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments.
"dollars" or "$" refers to lawful money of the United States of America.
"Domestic Loan Party" means the Company and each Domestic Subsidiary Loan Party.
"Domestic Parallel Debt" has the meaning assigned to such term in the Collateral
Agreement.
"Domestic Secured Obligations" means all the Secured Obligations that are
obligations of any Domestic Loan Party (other than the Domestic Parallel Debt of
such Domestic Loan Party).
"Domestic Subsidiary" means any Subsidiary (a) incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia or (b) that is considered to be a "disregarded entity" for United
States Federal income tax purposes that, in the case of each of clauses (a) and
(b), is not owned, directly or indirectly, by a Foreign Subsidiary that is a
CFC.
"Domestic Subsidiary Borrower" means each Subsidiary Borrower that is a Domestic
Subsidiary.
-13-

--------------------------------------------------------------------------------

"Domestic Subsidiary Loan Party" means each Domestic Subsidiary that is a party
to the Collateral Agreement.
"EBITDA" means, with respect to any Subsidiary for any period, the portion of
Consolidated EBITDA attributable to such Subsidiary and its consolidated
subsidiaries during such period.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company or
any Defaulting Lender.
"Engagement Letter" means the Engagement Letter dated July 11, 2013, among the
Company, the Administrative Agent and JPMorgan Securities LLC, in its capacity
as an Arranger.
"Environmental Laws" means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by or with any Governmental
Authority and relating in any way to the environment, to preservation or
reclamation of natural resources, to the management, Release or threatened
Release of, or exposure to, any Hazardous Material or to related health or
safety matters.
"Environmental Liability" means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing, but excluding, in each case, Indebtedness
convertible by its terms into Equity Interests.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
-14-

--------------------------------------------------------------------------------

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in "at-risk" status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in endangered
or critical status, within the meaning of Section 305 of ERISA.
"Eurocurrency", when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
"Event of Default" has the meaning assigned to such term in Article VII.
"Exchange Act" means the United States Securities Exchange Act of 1934.
"Excluded Collateral" has the meaning assigned to such term in the Collateral
Agreement.
"Excluded Swap Obligation" means, with respect to each Guarantor and Grantor,
any Swap Obligation if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Grantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof), in each
case as provided for in this Agreement, is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's or Grantor's failure for any reason to
constitute an "eligible contract participant" as defined in the Commodity
Exchange Act at the time the guarantee of such Guarantor or the grant of such
security interest by such Grantor, in each case as provided for in this
Agreement, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction (or any political subdivision thereof)  imposing such Taxes or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
-15-

--------------------------------------------------------------------------------

"Existing Credit Agreement" means the Credit Agreement, dated as of December 1,
2010, as amended and in effect immediately prior to the Effective Date, among
the Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.
"Existing Letter of Credit" means each letter of credit previously issued
pursuant to the Existing Credit Agreement for the account of the Company or any
Subsidiary that (a) is outstanding on the Effective Date and (b) is listed on
Schedule 1.01A.
"FATCA" means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
"Financial Officer" means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
"Foreign DRE" means a Domestic Subsidiary meeting the criteria set forth in
clause (b) of the definition of the term "Domestic Subsidiary" but not meeting
the criteria set forth in clause (a) of the definition of such term.
"Foreign DRE Pledge Agreement" means a pledge or charge agreement granting a
Lien on Equity Interests in a Subsidiary owned directly by or on behalf of any
Domestic Loan Party that is a Foreign DRE to secure the Secured Obligations, in
form and substance reasonably satisfactory to the Administrative Agent.
-16-

--------------------------------------------------------------------------------

"Foreign Guarantee Agreement" means a guarantee agreement of a Foreign
Subsidiary Loan Party pursuant to which such Foreign Subsidiary Loan Party shall
Guarantee the Foreign Secured Obligations, in form and substance reasonably
satisfactory to the Administrative Agent.
"Foreign Pledge Agreement" means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary or Foreign DRE to secure the Foreign
Secured Obligations or the Secured Obligations, as applicable, governed by the
law of the jurisdiction of organization of such Foreign Subsidiary or Foreign
DRE and in form and substance reasonably satisfactory to the Administrative
Agent.
"Foreign Secured Obligations" means all the Secured Obligations that are
obligations of any Foreign Subsidiary Loan Party.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"Foreign Subsidiary Borrower" means each Subsidiary Borrower that is a Foreign
Subsidiary.
"Foreign Subsidiary Loan Party" means (a) each Foreign Subsidiary Borrower and
(b) each Foreign Subsidiary that is a party to a Foreign Guarantee Agreement.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender's Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender's Applicable Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender's participation obligation has been reallocated to
other Revolving Lenders.
"GAAP" means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
"Governmental Approvals" means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
-17-

--------------------------------------------------------------------------------

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term "Guarantee" shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by a Financial Officer of the Company)).
"Hazardous Materials"  means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
"Hedging Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement.
"Incremental Commitments" means, with respect to any Lender, the commitment, if
any, of such Lender, established in accordance with Section 2.21 pursuant to an
Incremental Facility Agreement, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender's
Revolving Exposure under such Incremental Facility Agreement.
"Incremental Facility Agreement" means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Revolving
Lenders, establishing Incremental Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21.
-18-

--------------------------------------------------------------------------------

"Incremental Revolving Lender" means a Lender with an Incremental Commitment.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person (i) for borrowed money or (ii) with respect to deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments (including, for the avoidance of doubt, obligations
owed to the late Dr. Felix Zandman or his estate under the Zandman Employment
Agreement), (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding trade accounts payable incurred in the ordinary course of business),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (including payments in respect of non-competition
agreements or other arrangements representing acquisition consideration, in each
case entered into in connection with an acquisition, but excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers or employees of the Company or any
Subsidiary and (iii) any purchase price adjustment, earnout or deferred payment
of a similar nature incurred in connection with an acquisition), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount of all
letters of credit and letters of guaranty in respect of which such Person is an
account party, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, and (i) all Guarantees by such Person of Indebtedness of others.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
"Indemnitee" has the meaning assigned to such term in Section 9.03(b).
"Information" has the meaning assigned to such term in Section 9.12.
"Intercompany Subordination Agreement" means the Intercompany Subordination
Agreement in the form of Exhibit I or any other form approved by the
Administrative Agent in its reasonable discretion.
"Interest Election Request" means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07, which shall be, in the case of any
such written request, in the form of Exhibit E or any other form approved by the
Administrative Agent in its reasonable discretion.
-19-

--------------------------------------------------------------------------------

"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months'
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months' duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
"Interest Period" means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, 12 months
thereafter), as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
"Investment" means, with respect to a specified Person, (i) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (ii) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of any other Person or
assets constituting a business unit, line of business, division or product line
of any other Person.  The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term "Guarantee", (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair value
(as determined reasonably and in good faith by a Financial Officer of the
Company) of such Equity Interests or other property as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such transfer, (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness, other securities  or assets of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus the cost of all additions, as of such date, thereto,
and minus the amount, as of such date, of any portion of such Investment repaid
to the investor in cash as a repayment of principal or a return of capital, as
the case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (e) any Investment (other than
any Investment referred to in clause (a), (b), (c) or (d) above) by the
specified Person in any other Person resulting from the issuance by such other
Person of its Equity Interests to the specified Person shall be the fair value
(as determined reasonably and in good faith by a Financial Officer of the
Company) of such Equity Interests at the time of the issuance thereof.  For
purposes of Section 6.04, if an Investment involves the acquisition of more than
one Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer.
-20-

--------------------------------------------------------------------------------

"IP Security Agreements" has the meaning assigned to such term in the Collateral
Agreement.
"IRS" means the United States Internal Revenue Service.
"Israeli Subsidiary" means each Subsidiary that is incorporated or organized
under the laws of the State of Israel.
"Israeli-Owned Subsidiary" means each direct or indirect subsidiary of an
Israeli Subsidiary that is not an Israeli Subsidiary.
"Issuing Bank" means (a) JPMorgan Chase Bank, N.A., (b) solely in respect of any
Existing Letter of Credit, the Person that is the issuer thereof and (c) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(k)), each in its capacity as an issuer of
Letters of Credit hereunder.  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term "Issuing Bank" shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.05 with respect to such Letters of Credit).
"LC Disbursement" means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time.  The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term "Lenders" includes the Swingline
Lender.
-21-

--------------------------------------------------------------------------------

"Letter of Credit" means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a "Letter of Credit" outstanding hereunder pursuant to
Section 9.05.
"Leverage Ratio" means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company most recently ended on or prior to such date.
"LIBO Rate" means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such screen) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits in the London interbank market with a maturity
comparable to such Interest Period.  In the event that such rate does not
 appear on such page (or on any successor or substitute page on such screen or
otherwise on such screen), the "LIBO Rate" shall be determined by reference to
such other comparable publicly available service for displaying interest rates
applicable to dollar deposits in the London interbank market as may be selected
by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and any
arrangement entered into for the purpose of making particular assets available
to satisfy any Indebtedness or other obligation, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
"Loan Documents" means this Agreement, the Collateral Agreement, the other
Security Documents, the Subsidiary Borrower Agreements, the Subsidiary Borrower
Terminations, the Incremental Facility Agreements, the Foreign Guarantee
Agreements, the Intercompany Subordination Agreement and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(c).
"Loan Documents Obligations" has the meaning set forth in the Collateral
Agreement.
"Loan Party" means the Company, each Subsidiary Borrower and each other
Subsidiary Loan Party.
"Loans" means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
-22-

--------------------------------------------------------------------------------

"Material Acquisition" means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $75,000,000.
"Material Adverse Effect" means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations, or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
"Material Disposition" means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $75,000,000.
"Material Domestic Subsidiary" means each Domestic Subsidiary (a) the
consolidated total assets of which exceed $25,000,000 or (b) the consolidated
EBITDA of which exceeds $10,000,000, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the first delivery of any such financial
statements, as of the end of or for the period of four consecutive fiscal
quarters of the Company most recently ended prior to the date of this
Agreement); provided that if at the end of or for any such most recent period of
four consecutive fiscal quarters the combined consolidated total assets or
combined consolidated EBITDA of all Subsidiaries that would not constitute
Material Domestic Subsidiaries in accordance with the foregoing shall have
exceeded 20% of the combined consolidated total assets of the Company and the
Domestic Subsidiaries or 20% of the combined consolidated EBITDA of the Company
and the Domestic Subsidiaries, then one or more of such Domestic Subsidiaries
that would not otherwise be Material Domestic Subsidiaries shall for all
purposes of this Agreement be and automatically become Material Domestic
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated EBITDA, as the case may be, until such excess shall
have been eliminated.
-23-

--------------------------------------------------------------------------------

"Material Foreign Subsidiary" means each Foreign Subsidiary (a) the consolidated
total assets of which exceed $125,000,000 or (b) the consolidated EBITDA of
which exceeds $20,000,000, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Company for which financial
statements have been delivered pursuant to Section 5.01(a) or Section 5.01(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive fiscal quarters of Company most
recently ended prior to the date of this Agreement).
"Material Indebtedness" means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount of $25,000,000 or more.  For
purposes of determining Material Indebtedness, the "principal amount" of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
"Material Subsidiary" means each Material Domestic Subsidiary and each Material
Foreign Subsidiary.
"Maturity Date" means the fifth anniversary of the Effective Date.
"MNPI" means material information concerning the Company and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.
"Moody's" means Moody's Investors Service, Inc., and any successor to its rating
agency business.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Debt" means, on any date, an amount equal to (a) Total Indebtedness as of
such date, less (b) the aggregate amount of Unrestricted Cash.
"Non-Defaulting Lender" means, at any time, any Lender that is not a Defaulting
Lender at such time.
"Non-U.S. Lender" means a Lender that is not a U.S. Person.
"Original Effective Date" means December 1, 2010, the date on which the Existing
Credit Agreement became effective.
"Original Indebtedness" has the meaning assigned to such term in the definition
of the term "Refinancing Indebtedness".
-24-

--------------------------------------------------------------------------------

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
"Parent" means, with respect to any Lender, any Person of which such Lender is a
direct or indirect subsidiary.
"Participant Register" has the meaning assigned to such term in Section 9.04(c).
"Participants" has the meaning set forth in Section 9.04(c).
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
"Perfection Certificate" means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent in its reasonable discretion.
"Permitted Acquisition" means the purchase or other acquisition by the Company
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if
(a)
in the case of any purchase or other acquisition of Equity Interests in a
Person, upon the consummation of such acquisition, such Person and each of its
subsidiaries (collectively, the "Acquired Person"), other than less than
wholly-owned Subsidiaries or Foreign Subsidiaries meeting the requirements of
clause (v)(A) and (B) below, will be a wholly-owned Subsidiary (including as a
result of a merger or consolidation between any Subsidiary and such Person) or
(b) in the case of any purchase or other acquisition of other assets, such
assets will be owned by the Company or a Domestic Subsidiary Loan Party;
provided that

(i)
such purchase or acquisition was not preceded by, or consummated pursuant to, an
unsolicited tender offer or proxy contest initiated by or on behalf of the
Company or any Subsidiary,

(ii)
all transactions related thereto are consummated in all material respects in
accordance with applicable law,

-25-

--------------------------------------------------------------------------------

(iii)
the business of the Acquired Person, or such assets, as the case may be,
constitute a business of the type conducted by the Company and the Subsidiaries
on the Effective Date and businesses reasonably related or incidental thereto,

(iv)
with respect to each such purchase or other acquisition, all actions required to
be taken with respect to each newly created or acquired Subsidiary or assets in
order to satisfy the requirements set forth in the definition of the term
"Collateral and Guarantee Requirement" shall have been taken (or arrangements
for the taking of such actions reasonably satisfactory to the Administrative
Agent shall have been made), and

(v)
(A) as of the last day of and for the period of four consecutive fiscal quarters
ending on the fiscal quarter of the Acquired Person most recently ended prior to
the consummation of such purchase or acquisition for which financial statements
of such Acquired Person are available, each of the combined total assets and
combined total revenues of all Foreign Subsidiaries and less than wholly-owned
Subsidiaries, taken together, included in such Acquired Person shall not have
exceeded 20% of the combined total assets or combined total revenues,
respectively, of the Acquired Person and (B) as of the date of the consummation
of such purchase or acquisition, no more than 20% of such assets shall be
located outside of the United States of America;

(vi)
at the time of and immediately after giving effect to any such purchase or other
acquisition,

(A)
no Default shall have occurred and be continuing,

(B)
the Company shall be in compliance with the covenants set forth in Section 6.12
and Section 6.13 on a pro forma basis in accordance with Section 1.04(b)
(provided that, for purposes of Section 6.13, the maximum permitted Leverage
Ratio shall be deemed to be 2.75 to 1.00), and

(C)
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that all the requirements set forth in
this definition have been satisfied with respect to such purchase or other
acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clauses (v) and (vi)(B) above.

"Permitted Class B Holder" means a holder of record of shares of Class B Common
Stock that is a Permitted Holder under clause (a) of the definition of such
term.
"Permitted Encumbrances" means:
(a)
Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.06;

(b)
carriers', warehousemen's, mechanics', materialmen's, repairmen's and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or are being contested in
compliance with Section 5.06;

-26-

--------------------------------------------------------------------------------

(c)
pledges and deposits made in the ordinary course of business in compliance with
workers' compensation, unemployment insurance and other social security laws;

(d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations (including to customs authorities), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e)
judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)
easements, covenants, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, and other minor title imperfections with respect to real property,
that in each case do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

(g)
banker's liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions; provided that
such deposit accounts or funds are not established or deposited for the purpose
of providing collateral for any Indebtedness and are not subject to restrictions
on access by the Company or any Subsidiary in excess of those required by
applicable banking regulations;

(h)
Liens arising by virtue of Uniform Commercial Code financing statement filings
(or similar filings under applicable law) regarding operating leases or
consignments entered into by the Company and the Subsidiaries in the ordinary
course of business;

(i)
[Reserved];

(j)
leases, licenses, subleases or sublicenses in each case, granted to others in
the ordinary course of business which do not interfere in any material respect
with the business of the Company or any Subsidiary, provided that any such
leases, licenses, subleases or sublicenses relating to Intellectual Property are
permitted by the provisions of Section 6.02 and Section 6.05;

(k)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business;

(l)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Company or any Subsidiary in
the ordinary course of business;

-27-

--------------------------------------------------------------------------------

(m)
Liens of a collection bank arising under Section 4-210 of the Uniform Commercial
Code on items in the course of collection;

(n)
Liens on cash advances in favor of the seller of any property to be acquired in
an Investment permitted pursuant to Section 6.04 to be applied against the
purchase price for such Investment;

(o)
any interest or title of a lessor or sublessor under leases entered into by the
Company or any Subsidiaries, as tenant, in the ordinary course of business;

(p)
Liens encumbering reasonable and customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(q)
Liens solely on any cash earnest money deposits made by Company or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(r)
deposits made or other security provided in the ordinary course of business to
secure liability to insurance carriers;

(s)
Liens arising in the ordinary course of business to secure accounts payable or
similar trade obligations not constituting Indebtedness (other than any
Indebtedness relating to deposits or advances set forth in clause (a)(ii) of the
definition of Indebtedness, to the extent Liens with respect thereto are limited
to the funds advanced or deposited); and

(t)
Liens deemed to exist in connection with Investments in repurchase obligations
constituting Permitted Investments contemplated by clause (d) of the definition
of "Permitted Investments";

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness (other than any Indebtedness relating to deposits or
advances set forth in clause (a)(ii) of the definition of Indebtedness secured
by a Lien on the funds advanced or deposited).
"Permitted Holder" means (a) the late Dr. Felix Zandman, his estate, heirs,
executor, administrator or other personal representative, or any of his
immediate family members or any trust, fund or other entity that is controlled
by him, his estate, heirs or any of his immediate family members and (b) any
Permitted Transferee.
"Permitted Investments" means:
(a)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

-28-

--------------------------------------------------------------------------------

(b)
investments in commercial paper maturing within 365/366 days following the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P or at least P-1 from Moody's;

(c)
investments in certificates of deposit, banker's acceptances and demand or time
deposits, in each case maturing within 365/366 days following the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

(e)
money market funds that (i) comply with the criteria set forth in Rule 2a‑7
under the Investment Company Act of 1940, (ii) are rated in one of the two
highest ratings categories by each of S&P and Moody's and (iii) have portfolio
assets of at least $2,000,000,000;

(f)
any fund or collective investment pooling arrangement the assets of which
consist of only those investments described in clauses (a) through (e) above;
and

(g)
in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are consistent
with the investment practices of such Foreign Subsidiary as of the date hereof
or as of the date such Foreign Subsidiary becomes a Subsidiary.

"Permitted IP Transfer" means one or more sales after the Effective Date of
intellectual property owned by a Domestic Subsidiary to a Foreign Subsidiary;
provided that (a) any such sale is made solely for cash consideration paid by
the acquiring Foreign Subsidiary to such Domestic Subsidiary at the time of
transfer in an amount not less than the fair market value of the intellectual
property transferred, (b) no Liens (other than Permitted Encumbrances and Liens
under the Security Documents) shall exist on any such transferred intellectual
property at the time of its transfer and (c) the aggregate, cumulative fair
market value of all such transferred intellectual property shall not exceed
$125,000,000.
"Permitted Senior Unsecured Indebtedness" means senior capital markets
Indebtedness of the Company that (a) is unsecured, (b) is not Guaranteed by any
Subsidiary other than by Subsidiary Loan Parties on an unsecured basis and (c)
does not mature or require any amortization payment to be made prior to the date
that is 91 days after the Maturity Date.
"Permitted Subordinated Indebtedness" means capital markets Indebtedness of the
Company the payment of which is subordinated to the Company's obligations in
respect of the Loan Documents Obligations on market terms reasonably acceptable
to, and approved in writing by, the Administrative Agent, and which Indebtedness
(a) is unsecured, (b) is not Guaranteed by any Subsidiary other than by
Subsidiary Loan Parties on an unsecured and subordinated basis on market terms
reasonably acceptable to, and approved in writing by, the Administrative Agent,
and (c) does not mature or require any amortization payment to be made prior to
the date that is 91 days after the Maturity Date.
-29-

--------------------------------------------------------------------------------

"Permitted Transferee" means, with respect to each Permitted Class B Holder,
(a)
in the case of a Permitted Class B Holder that is a natural person, (i) the
spouse of such Permitted Class B Holder, any lineal descendant of a great
grandparent of either such Permitted Class B Holder or the spouse of such
Permitted Class B Holder, including adopted children; (ii) the trustee of a
trust (whether testamentary, inter vivos or a voting trust) principally for the
benefit of such Permitted Class B Holder and/or one or more of such Permitted
Class B Holder's Permitted Transferees described in each subclause of this
clause (a); (iii) any organization to which contributions are deductible for
federal income, estate or gift tax purposes or any split-interest trust
described in Section 4947 of the Code (a "Charitable Organization"); (iv) a
corporation, of which outstanding capital stock entitled to a majority of the
votes in the election of directors is owned beneficially solely by, or a
partnership, of which a majority of the partnership interests entitled to
participate in the management of the partnership is owned beneficially solely
by, such Permitted Class B Holder and/or one or more of such Permitted Class B
Holder's Permitted Transferees determined under this clause (a); and (v) the
estate of such Permitted Class B Holder;

(b)
in the case of a Permitted Class B Holder holding the shares of Class B Common
Stock in question as trustee pursuant to a trust (other than pursuant to a trust
described in clause (f) below), (i) any person transferring Class B Common Stock
to such trust and (ii) any Permitted Transferee of any such transferor
determined pursuant to clause (a) above;

(c)
in the case of a Permitted Class B Holder that is a Charitable Organization
holding record and beneficial ownership of the shares of Class B Common Stock in
question, any Permitted Class B Holder;

(d)
in the case of a Permitted Class B Holder that is a corporation or partnership
(other than a Charitable Organization) acquiring record and beneficial ownership
of the shares of Class B Common Stock in question upon its initial issuance by
the Company, (i) a partner of such partnership or shareholder of such
corporation at the time of issuance, and (ii) any Permitted Transferee
(determined pursuant to clause (a) above) of any such partner or shareholder
referred to in subclause (i) of this clause (d);

(e)
in the case of a Permitted Class B Holder that is a corporation or partnership
(other than a Charitable Organization or a corporation or partnership described
in clause (d) above) holding record and beneficial ownership of the shares of
Class B Common Stock in question, (i) any person transferring such shares of
Class B Common Stock to such corporation or partnership and (ii) any Permitted
Transferee of any such transferor determined under clause (a) above;

(f)
in the case of a Permitted Class B Holder holding the shares of Class B Common
Stock in question as trustee pursuant to a trust that was irrevocable at the
time of issuance of the Class B Common Stock, (i) any person to whom or for
whose benefit principal may be distributed either during or at the end of the
term of such trust whether by power of appointment or otherwise and (ii) any
Permitted Transferee of any such person determined pursuant to clause (a) above;
and

-30-

--------------------------------------------------------------------------------

(g)
in the case of a Permitted Class B Holder that is the estate of a deceased
Permitted Class B Holder or that is the estate of a bankrupt or insolvent
Permitted Class B Holder, that holds record and beneficial ownership of the
shares of Class B Common Stock in question, a Permitted Transferee of such
deceased, bankrupt or insolvent Permitted Class B Holder as determined pursuant
to clause (a), (b), (c), (d), (e) or (f) above, as the case may be.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed by the Company or any
ERISA Affiliate.
"Platform" has the meaning assigned to such term in Section 9.16(b).
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
"Private Side Lender Representatives" means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
"Public Side Lender Representatives" means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
"Qualifying Round-Trip Investment" means Investments made in connection with
reorganizations or restructurings of the ownership of Foreign Subsidiaries
consisting of (i) Investments by the Company and Domestic Loan Parties made
solely with assets (including Equity Interests in Foreign Subsidiaries
dividended or distributed, not more than 90 days prior to the date of such
Investment, to the Company or a Domestic Loan Party), which shall not make
payment of any consideration therefor, and (ii) temporary Investments by the
Company or Domestic Loan Parties in Subsidiaries other than Domestic Loan
Parties of assets (including Equity Interests in Foreign Subsidiaries held by
the Company or Domestic Loan Parties), all of which assets are returned to the
Company or Domestic Loan Parties, without the payment of any consideration
therefor, not later than the 60th day after the date such Investment was
initially made; provided that (i) no such Investment shall be made pursuant to
the transfer (including by way of dividend, distribution or contribution) of any
Intellectual Property (other than Intellectual Property transferred pursuant to
a transfer of the Equity Interests of the Subsidiary that owns such Intellectual
Property), or of any Collateral or result in the loss or suspension of, or the
loss or suspension of the perfection of, any Lien on or security interest in any
Collateral, and (ii) no such transaction or Investment in connection therewith
could reasonably be expected to result in, and no such transaction or Investment
in connection therewith shall have, a significant adverse impact on the Company
or any other Domestic Loan Party.
-31-

--------------------------------------------------------------------------------

"Ratings Condition" means the condition that (a) the public issuer or corporate
credit rating assigned to the Company by S&P is BBB- or higher and (b) the
public issuer rating assigned to the Company by Moody's is Baa3 or higher, in
each case with a stable outlook or better.
"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
"Refinancing Indebtedness" means, in respect of any Indebtedness (the "Original
Indebtedness"), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and reasonable fees, and expenses relating to such extension,
renewal or refinancing; (b) the final maturity of such Refinancing Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter, than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date 91 days after the Maturity Date;
(d) such Refinancing Indebtedness shall not be issued or Guaranteed by the
Company or any Subsidiary that was not the issuer of, or a guarantor of, such
Original Indebtedness; (e) if such Original Indebtedness was subordinated to the
Loan Documents Obligations, such Refinancing Indebtedness shall be subordinated
to the Loan Documents Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Documents Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.
"Register" has the meaning set forth in Section 9.04(b)(iv).
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person's Affiliates.
"Release" means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the surface or subsurface environment or within, upon or underneath any
building, structure, facility or fixture.
-32-

--------------------------------------------------------------------------------

"Release Date" has the meaning assigned to such term in Section 9.13(b).
"Required Lenders" means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and unused Commitments at such time; provided that the
Commitments of, and the portion of Revolving Exposures held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property, but excluding any dividend or distribution paid by
the Company to holders of its Equity Interests solely in shares of common Equity
Interests of the Company) with respect to any Equity Interests in the Company or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in the Company or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Subsidiary.
"Revolving Borrowing" means a Borrowing of Revolving Loans.
"Revolving Exposure" means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and such
Lender's LC Exposure and Swingline Exposure at such time.
"Revolving Lender" means a Lender with a Commitment or Revolving Exposure.
"Revolving Loan" means a Loan made pursuant to Section 2.01.
"Sale/Leaseback Transaction" means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the U.S. Department of Commerce or the U.S. Department of
the Treasury or by the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
jurisdiction subject to any Sanctions or (c) any Person controlled by any such
Person.
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of the Treasury or (b) the United Nations
Security Council, the European Union or Her Majesty's Treasury of the United
Kingdom.
-33-

--------------------------------------------------------------------------------

"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
"Scheduled Reorganizations" means the planned reorganizations, dissolutions,
liquidations and mergers to be effected among Subsidiaries, and not involving
Persons other than the Company and the Subsidiaries, set forth and described in
Schedule 1.01B.
"SEC" means the United States Securities and Exchange Commission.
"Secured Obligations" has the meaning set forth in the Collateral Agreement.
"Secured Parties" has the meaning set forth in the Collateral Agreement.
"Securities Act" means the United States Securities Act of 1933.
"Securitization" means any transaction or series of transactions entered into by
Foreign Subsidiaries pursuant to which such Foreign Subsidiaries sell, convey or
otherwise transfer to a Securitization Vehicle Securitization Assets of such
Foreign Subsidiaries (or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Vehicle), and which Securitization Vehicle finances the acquisition of such
Securitization Assets (i) with proceeds from the issuance of Third Party
Interests, (ii) with Sellers' Retained Interests or (iii) with proceeds from the
sale or collection of Securitization Assets previously purchased by such
Securitization Vehicle.
"Securitization Assets" means any accounts receivable owed to a Foreign
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) that are of the type customarily transferred in connection with
securitizations of accounts receivable and that are sold, transferred or
otherwise conveyed by such Foreign Subsidiary to a Securitization Vehicle in
connection with a Securitization permitted by Section 6.05.
"Securitization Vehicle" means a Person that is a direct wholly owned Subsidiary
of a Foreign Subsidiary formed for the purpose of effecting one or more
Securitizations to which such Foreign Subsidiary transfers Securitization Assets
and that, in connection therewith, issues Third Party Interests; provided that
such Securitization Vehicle shall engage in no business other than the purchase
of Securitization Assets pursuant to Securitizations permitted by Section 6.05,
the issuance of Third Party Interests or other funding of such Securitizations
and any activities reasonably related thereto.
"Security Documents" means the Collateral Agreement, the Foreign DRE Pledge
Agreements, the Foreign Pledge Agreements, the IP Security Agreements and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.03 or Section 5.12 to secure the Secured Obligations.
-34-

--------------------------------------------------------------------------------

"Sellers' Retained Interests" means the debt or equity interests held by a
Foreign Subsidiary in a Securitization Vehicle to which Securitization Assets
have been transferred in a Securitization permitted by Section 6.05, including
any such debt or equity received in consideration for the Securitization Assets
transferred.
"Significant Subsidiary" means (a) each Material Subsidiary and (b) each
Subsidiary the consolidated total assets or consolidated revenues of which
exceeded 5% of the consolidated total assets of the Company or 5% of the
consolidated revenues of the Company as of the end of or for the most recent
period of four consecutive fiscal quarters of the Company for which financial
statements have been delivered pursuant to Section 5.01(a) or Section 5.01(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive fiscal quarters of the Company most
recently ended prior to the date of this Agreement).
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
 Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
"Subordinated Indebtedness" of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
"subsidiary" means, with respect to any Person (the "parent") at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
"Subsidiary" means any subsidiary of the Company.
"Subsidiary Borrower" means each wholly-owned Subsidiary that the Company has
designated as a Subsidiary Borrower pursuant to Section 2.20 and that has not
ceased to be a Subsidiary Borrower as provided in such Section.
-35-

--------------------------------------------------------------------------------

"Subsidiary Borrower Agreement" means a Subsidiary Borrower Agreement
substantially in the form of Exhibit G or any other form approved by the
Administrative Agent in its reasonable discretion.
"Subsidiary Borrower Termination" means a Subsidiary Borrower Termination
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent in its reasonable discretion.
"Subsidiary Loan Party" means each Domestic Subsidiary Loan Party and each
Foreign Subsidiary Loan Party.
"Swap Obligation" means, with respect to any Guarantor or Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act.
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
"Swingline Loan" means a Loan made pursuant to Section 2.04.
"Syndication Agent" means J.P.  Morgan Securities LLC, Comerica Securities,
Inc., RBS Citizens, N.A., and HSBC Bank USA, National Association, each in its
capacity as a co-syndication agent for the credit facilities provided herein.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Third Party Interests" means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Securitization Vehicle to banks, financing conduits, investors or
other financing sources (other than the Company and the Subsidiaries) the
proceeds of which are used to finance, in whole or in part, the purchase by such
Securitization Vehicle of Securitization Assets in a Securitization.  The amount
of any Third Party Interests at any time shall be deemed to equal the aggregate
principal, stated or invested amount of such Third Party Interests that are
outstanding at such time.
"Total Indebtedness" means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Company and the Subsidiaries outstanding as of
such date, in the amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP (but without giving
effect to any election to value any Indebtedness at "fair value", as described
in Section 1.04(a), or any other accounting principle that results in the amount
of any such Indebtedness (other than zero coupon Indebtedness) as reflected on
such balance sheet to be below the stated principal amount of such
Indebtedness).  For purposes of determining the Leverage Ratio under
Section 6.13, Total Indebtedness shall exclude (a) the Indebtedness outstanding
under the Floating Rate Unsecured Loan Notes due 2102 issued by the Company
under the Note Instrument dated as of December 13, 2002, as amended and (b)
obligations owed to the late Dr. Felix Zandman or his estate under the Zandman
Employment Agreement.
-36-

--------------------------------------------------------------------------------

"Transactions" means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
"Transition Services Agreement" means the Transition Services Agreement dated
July 6, 2010, between VPG and the Company, as in effect on the date hereof.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"Unrestricted Cash" means unrestricted cash and cash equivalents owned by the
Company and the Subsidiaries and not controlled by or subject to any Lien or
other preferential arrangement in favor of any creditor (other than (x) Liens
created under the Loan Documents, (y) Liens constituting Permitted Encumbrances
of the type referred to in clause (g), (m) or (q) of the definition of such term
and (z) Liens set forth in Section 6.02(k)).
"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
"VPG" means Vishay Precision Group, Inc., a Delaware corporation.
"wholly-owned", when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors' qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Withholding Agent" means any Loan Party and the Administrative Agent.
-37-

--------------------------------------------------------------------------------

"Zandman Employment Agreement" means the Amended and Restated Employment
Agreement dated as of May 13, 2009, between the Company and the late Dr. Felix
Zandman, as in effect on the date hereof.
SECTION 1.02.                                        Types of Loans and
Borrowings.  For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Type (e.g., a "Eurocurrency Loan" or "Eurocurrency
Borrowing").
 
SECTION 1.03.                                        Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation".  The word "will" shall be construed to have the
same meaning and effect as the word "shall".  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  The word "law" shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person's successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) references to
"the date hereof and "the date of this Agreement" shall be deemed to be
references to December 1, 2010, the date of the Existing Credit Agreement.
 
SECTION 1.04.                                        Accounting Terms; GAAP; Pro
Forma Calculations.  (a)  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (i) if the
Company, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent or the Required Lenders, by notice to
the Company, shall request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii)
notwithstanding any other provision contained herein, (A) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC 825, or any successor thereto, to
value any Indebtedness of the Company or any Subsidiary at "fair value", as
defined therein and (B) all computations of amounts of Indebtedness in respect
of convertible or equity-linked securities shall be reflected as the stated
principal amount of such Indebtedness.
-38-

--------------------------------------------------------------------------------

(b)            All pro forma computations required to be made hereunder giving
effect to any Material Acquisition, Material Disposition, Permitted Acquisition
or other transaction shall be calculated after giving pro forma effect thereto
(and, in the case of any pro forma computations made hereunder to determine
whether such Material Acquisition, Material Disposition, Permitted Acquisition
or other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of, any related incurrence or reduction of Indebtedness,
and any cost savings reasonably expected to be realized in connection with any
such acquisition, in each case calculated in accordance with Article 11 of
Regulation S-X under the Securities Act.  If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).
 
(c)            For purposes of determining compliance with the covenants set
forth in Section 6.12 and Section 6.13 during any period in which a Material
Acquisition or Material Disposition has occurred, Consolidated EBITDA and
Consolidated Interest Expense will be calculated for such period giving effect
to such Material Acquisition or Material Disposition on a pro forma basis in
accordance with paragraph (b) of this Section.
 
ARTICLE II                          

The Credits
SECTION 2.01.                                        Commitments.  Subject to
the terms and conditions set forth herein, each Lender agrees to make Revolving
Loans to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender's Revolving
Exposure exceeding such Lender's Commitment or the Aggregate Revolving Exposure
exceeding the Aggregate Commitment.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.
-39-

--------------------------------------------------------------------------------

SECTION 2.02.                                        Loans and Borrowings.  (a)
 Each  Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their individual Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender's failure to make Loans as
required.
 
(b)            Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Company shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter, in form and substance reasonably satisfactory to
the Administrative Agent, extending the benefits of Section 2.15 to Lenders in
respect of such Borrowings.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)            At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).  Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurocurrency Borrowings outstanding.
 
(d)            Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert to or continue,
any Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
SECTION 2.03.                                        Requests for Borrowings.
 To request a Revolving Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Effective Date, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the day of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
-40-

--------------------------------------------------------------------------------

(a)
the Borrower requesting such Borrowing;

(b)
the aggregate amount of such Borrowing;

(c)
the date of such Borrowing, which shall be a Business Day;

(d)
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(e)
in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(f)
the location and number of the account of the applicable Borrower to which funds
are to be disbursed or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
the identity of the Issuing Bank that made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month's duration.
 Promptly following receipt of a  Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
SECTION 2.04.                                        Swingline Loans.  (a)
 Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Company from time to time during the
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of the outstanding
Swingline Loans exceeding $30,000,000 or (ii) the Aggregate Revolving Exposure
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
 Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.
 
(b)            To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone not later than 12:00 noon, New
York City time, on the day of the  proposed Swingline Loan.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request.  Each such telephonic and written Borrowing
Request shall specify the requested date (which shall be a Business Day) and the
amount of the requested Swingline Loan and the location and number of the
account of the Company to which funds are to be disbursed or, in the case of any
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that has made such
LC Disbursement.  Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof.  The Swingline Lender shall make each
Swingline Loan available to the Company by means of a wire transfer to the
account specified in such Borrowing Request or to the applicable Issuing Bank,
as the case may be, by 3:00 p.m., New York City time, on the requested date of
such Swingline Loan.
-41-

--------------------------------------------------------------------------------

(c)            The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of the Swingline Loans in which
Revolving Lenders will be required to participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender's Applicable Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the Swingline Lender, such Lender's
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Company deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Swingline
Loan was made, the Required Lenders shall have notified the Swingline Lender
(with a copy to the Administrative Agent) in writing that, as a result of one or
more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or Section 4.02(b) would not
be satisfied if such Swingline Loan were then made (it being understood and
agreed that, in the event the Swingline Lender shall have received any such
notice, it shall have no obligation to make any Swingline Loan until and unless
it shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist).  Each Revolving
Lender further acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Administrative Agent shall promptly remit to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Company (or other Person on behalf of the Company) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not constitute a Loan and shall not relieve the Company of its
obligation to repay such Swingline Loan.
-42-

--------------------------------------------------------------------------------

SECTION 2.05.                                        Letters of Credit.  (a)
 General.  Subject to the terms and conditions set forth herein, each Borrower
may request the issuance of Letters of Credit for its own account, denominated
in dollars and in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Availability Period.  Each Existing Letter of Credit shall be deemed, for all
purposes of this Agreement (including paragraphs (d) and (f) of this Section),
to be a Letter of Credit issued hereunder for the account of the Company.  The
Company unconditionally and irrevocably agrees that, in connection with any
Existing Letter of Credit, it will be fully responsible for the reimbursement of
LC Disbursements, the payment of interest thereon and the payment of fees due
under Section 2.12(b) to the same extent as if it were the account party in
respect of such Existing Letter of Credit.  Notwithstanding anything contained
in any letter of credit application furnished to any Issuing Bank in connection
with the issuance of any Letter of Credit, (i) all provisions of such letter of
credit application purporting to grant liens in favor of the Issuing Bank to
secure obligations in respect of such Letter of Credit shall be disregarded, it
being agreed that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of such letter of credit
application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.
 
(b)            Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, the applicable Borrower
shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit.  If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank's standard form in connection with any such request.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure will not
exceed $45,000,000 and (ii) the Aggregate Revolving Exposure will not exceed the
Aggregate Commitment.  Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (l) of this Section.
-43-

--------------------------------------------------------------------------------

(c)            Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit may contain customary automatic renewal provisions agreed upon by the
applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal.
 
(d)            Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or any Revolving
Lender, the Issuing Bank that is the issuer thereof hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender's
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender's Applicable Percentage of each LC Disbursement made by such Issuing Bank
under such Letter of Credit and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to a Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Company and each Subsidiary Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended, the Required Lenders shall have
notified the applicable Issuing Bank (with a copy to the Administrative Agent)
in writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or Section 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
it shall have no obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).
 
(e)            Disbursements.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the applicable Borrower by telephone (confirmed by hand delivery or
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such LC Disbursement.
-44-

--------------------------------------------------------------------------------

(f)            Reimbursements.  If an Issuing Bank shall make an LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on any Business
Day, then 12:00 noon, New York City time, on such Business Day or (ii)
otherwise, 12:00 noon, New York City time, on the Business Day immediately
following the day that such Borrower receives such notice; provided that, if the
amount of such LC Disbursement is $500,000 or more, the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or Section 2.04 that such payment be financed with an ABR
Revolving Borrowing or a Swingline Loan and, to the extent so financed, such
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the applicable
Borrower fails to reimburse any LC Disbursement by the time specified above, the
Administrative Agent shall notify each Revolving Lender of such failure, the
payment then due from such Borrower in respect of the applicable LC Disbursement
and such Revolving Lender's Applicable Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the amount then due from such Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from a Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement.
 
(g)            Obligations Absolute.  Each Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, such Borrower's obligations hereunder.
 None of the Administrative Agent, the Lenders, the Issuing Banks or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit, any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of an Issuing Bank (as
determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
-45-

--------------------------------------------------------------------------------

(h)            Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement in full, at the rate per annum then applicable
to ABR Revolving Loans; provided that, if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.12(c) shall apply.  Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full.
 
(i)            Cash Collateralization.  If any Event of Default described in
clause (a), (b), (h) or (i) of Article VII shall occur and be continuing, on the
Business Day that the Company receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure attributable to Letters of
Credit issued for the account of such Borrower as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in clause (h) or (i) of
Article VII.  The Borrowers also shall deposit cash collateral in accordance
with this paragraph as and to the extent required by Section 2.10(b).  Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the applicable Borrower's risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure attributable to Letters of Credit
issued for the account of such Borrower at such time or, if the maturity of the
Loans has been accelerated, be applied to satisfy other obligations of the
Borrowers under this Agreement.  If a Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence and continuance of an
Event of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three Business Days after all Events of Default
have been cured or waived.  If a Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.10(b), such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower as and to
the extent that, after giving effect to such return, the Aggregate Revolving
Exposure would not exceed the Aggregate Commitment and no Default shall have
occurred and be continuing.
-46-

--------------------------------------------------------------------------------

(j)            Designation of Additional Issuing Banks.  The Company may, at any
time and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Company, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term "Issuing Bank" shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
 
(k)            Termination of an Issuing Bank.  The Company may terminate the
appointment of any Issuing Bank as an "Issuing Bank" hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero.  At the time any such termination shall become effective, the
applicable Borrower shall pay all unpaid fees accrued for the account of the
terminated Issuing Bank pursuant to Section 2.11(b).  Notwithstanding the
effectiveness of any such termination, the terminated Issuing Bank shall remain
a party hereto and shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination, but shall not issue any additional Letters of Credit.
-47-

--------------------------------------------------------------------------------

(l)            Issuing Bank Reports to the Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the face amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
 
(m)            LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
SECTION 2.06.                                        Funding of Borrowings.  (a)
 Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
remitting the amounts so received, in like funds, to an account of such Borrower
or, in the case of ABR Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f), to the Issuing Bank specified by
such Borrower in the applicable Borrowing Request.
 
(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by such
Borrower, the interest rate applicable to ABR Revolving Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender's Loan included in such Borrowing.  The Company shall, in any event,
preserve all rights and remedies against such Lender.
-48-

--------------------------------------------------------------------------------

SECTION 2.07.                                        Interest Elections.  (a)
 Each Revolving Borrowing initially shall be of the Type and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03.
 Thereafter, the applicable Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section.  A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)            To make an election pursuant to this Section, a Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request.  Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:
 
(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv)
if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(c)            Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender's portion of each resulting Borrowing.
-49-

--------------------------------------------------------------------------------

(d)            If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default under clause (h) or (i) of Article VII has occurred and
is continuing, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, has
notified the Company of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.08.                                        Termination and Reduction
of Commitments.  (a)  Unless previously terminated, the Commitments shall
terminate on the Maturity Date.
 
(b)            The Company may at any time terminate, or from time to time
permanently reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $20,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans or Swingline Loans in accordance with Section 2.10, the
Aggregate Revolving Exposure would exceed the Aggregate Commitment.
 
(c)            The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof.  Promptly following receipt of
any such notice, the Administrative Agent shall advise the Revolving Lenders of
the contents thereof.  Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Revolving Lenders in accordance with their individual Commitments.
 
SECTION 2.09.                                        Repayment of Loans;
Evidence of Debt.  (a)  Each Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan of such Borrower on the Maturity
Date, and the Company hereby unconditionally promises to pay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.
-50-

--------------------------------------------------------------------------------

(b)            The records maintained by the Administrative Agent and the
Lenders shall be prima facie evidence of the existence and amounts of the
obligations of each Borrower in respect of the Loans, LC Disbursements, interest
and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of any Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.
 
(c)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, each Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form reasonably approved by the Administrative Agent.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
 
SECTION 2.10.                                        Prepayment of Loans.  (a)
 Each Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without penalty or premium (but subject to
the provisions of Section 2.15), in accordance with the requirements of this
Section.
 
(b)            In the event and on each occasion that the Aggregate Revolving
Exposure exceeds the Aggregate Commitment, each applicable Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)) in an aggregate principal amount sufficient
to eliminate such excess.
 
(c)            Prior to any optional or mandatory prepayment of Borrowings under
this Section, each applicable Borrower shall specify the Borrowing or Borrowings
to be prepaid in the notice of such prepayment delivered pursuant to
paragraph (d) of this Section.
 
(d)            Each applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by hand delivery or facsimile) of any optional prepayment
and, to the extent practicable, any mandatory prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that if a notice
of optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
-51-

--------------------------------------------------------------------------------

SECTION 2.11.                                        Fees.  (a)  The Company
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a facility fee, which shall accrue at the Applicable Rate on the daily
amount of the Commitment of such Lender (regardless of whether utilized) during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates.  Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the  Commitments terminate, commencing on the first such
date to occur after the Effective Date.  All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b)            The Company agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements), and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the Company
and such Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Company Commitments and the date on which there ceases to be
any such LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements), as well as such Issuing Bank's standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(c)            The Company agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
-52-

--------------------------------------------------------------------------------

(d)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Revolving Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances (except to the extent of
any errors in the calculation thereof).
 
SECTION 2.12.                                        Interest.  (a)  The Loans
comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)            The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by a Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.
 
(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.13.                                        Alternate Rate of Interest.
 If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(a)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

-53-

--------------------------------------------------------------------------------

(b)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Eurocurrency Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the applicable Borrower and the Lenders as promptly as practicable
and, until the Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing, and (ii)
any Borrowing Request for a Eurocurrency Borrowing shall be treated as a request
for an ABR Borrowing.
SECTION 2.14.                                        Increased Costs.  (a)  If
any Change in Law shall:
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender or Issuing Bank (except any
such reserve requirement reflected in the Adjusted LIBO Rate);

(ii)
impose on any Lender or Issuing Bank or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lender, Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender or Issuing Bank, the applicable Borrower will pay to
such Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
(b)            If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender's or Issuing Bank's capital or on the
capital of such Lender's or Issuing Bank's holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender's or Issuing Bank's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or Issuing Bank's policies and the policies of such Lender's or Issuing
Bank's holding company with respect to capital adequacy and liquidity), then,
from time to time upon request of such Lender or Issuing Bank, the applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender's or Issuing Bank's holding company for any such reduction suffered.
-54-

--------------------------------------------------------------------------------

(c)            If the cost to any Lender of making or maintaining any Loan to,
or participating in any Letter of Credit or of any Issuing Bank of issuing or
maintaining any Letter of Credit to, a Subsidiary Borrower is increased (or the
amount of any sum received or receivable by any Lender (or its applicable
lending office) or any Issuing Bank is reduced) by an amount deemed in good
faith by such Lender or such Issuing Bank to be material, by reason of the fact
that such Subsidiary Borrower is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Lender or such Issuing Bank shall provide prompt notice thereof to the Company
and such Subsidiary Borrower shall indemnify such Lender or such Issuing Bank
for such increased cost or reduction within 10 days after demand by such Lender
or such Issuing Bank (with a copy to the Administrative Agent); provided that
failure by such Lender or such Issuing Bank to provide prompt notice pursuant to
this Section will not impair its rights to indemnification under this Section
(except, and only to the extent, such Subsidiary Borrower suffers an actual loss
by the failure to provide such notice within 180 days from the incurrence of
such increased cost).  A certificate of such Lender or such Issuing Bank
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.
 
(d)            A certificate of a Lender or Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section delivered to the Company shall be conclusive absent manifest error.
 The Company shall pay, or shall cause the applicable Borrower to pay, such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(e)            Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or Issuing Bank's right to demand such compensation; provided that
neither the applicable Borrower nor the Company shall be required to compensate
a Lender or Issuing Bank pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 180 days prior to the date
that such Lender or Issuing Bank, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender's or Issuing Bank's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
-55-

--------------------------------------------------------------------------------

SECTION 2.15.                                        Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert or continue any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.18, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event.  Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan (but not including the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender delivered to the applicable
Borrower and setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
SECTION 2.16.                                        Taxes.  (a)  Payments Free
of Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding for any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)            Payment of Other Taxes by the Loan Parties.  Each Loan Party
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.
 
(c)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
-56-

--------------------------------------------------------------------------------

(d)            Indemnification by the Loan Parties.  Each Loan Party shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)            Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)
Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person,

-57-

--------------------------------------------------------------------------------

(A)
any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN; or

(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such direct and indirect partner;

(C)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the applicable Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

-58-

--------------------------------------------------------------------------------

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), "FATCA" shall include any amendments made to FATCA after the Effective
Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
paragraph (g) the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
-59-

--------------------------------------------------------------------------------

(h)            Defined Terms.  For purposes of this Section 2.16, the term
"Lender" includes any Issuing Bank and the term "applicable law" includes FATCA.
 
SECTION 2.17.                                        Payments Generally; Pro
Rata Treatment; Sharing of Setoffs.  (a)  Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document prior to
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 noon, New
York City time), on the date when due, in immediately available funds, without
any defense, setoff, recoupment or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to such account
as may be specified by the Administrative Agent, except that payments required
to be made directly to any Issuing Bank or the Swingline Lender shall be so
made, payments pursuant to Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
 The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.
 
(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied towards payment of the amounts then due hereunder ratably among the
parties entitled thereto, in accordance with the amounts then due to such
parties.
 
(c)            If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Company, any Subsidiary or any other Affiliate
of any of the foregoing (as to which the provisions of this paragraph shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
-60-

--------------------------------------------------------------------------------

(d)            Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or Issuing Banks, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), Section 2.05(d) or Section 2.05(f),
Section 2.06(b), Section 2.17(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the
Swingline Lender or the Issuing Bank to satisfy such Lender's obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
(f)            In the event that any financial statements delivered under
Section 5.01(a) or Section 5.01(b), or any Compliance Certificate delivered
under Section 5.01(c), shall prove to have been materially inaccurate
(regardless of whether any Commitments are in effect or any amounts are
outstanding hereunder when such inaccuracy is discovered), and such inaccuracy
shall have resulted in the payment of any interest or fees at rates lower than
those that were in fact applicable for any period (based on the actual Leverage
Ratio), each applicable Borrower shall pay to the Administrative Agent, for
distribution to the Lenders (or former Lenders) as their interests may appear,
the accrued interest or fees that should have been paid but were not paid as a
result of such misstatement.
 
SECTION 2.18.                                        Mitigation Obligations;
Replacement of Lenders.  (a)  If any Lender requests compensation under
Section 2.14, or if any Loan Party is required to pay any additional amount to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment and delegation.
-61-

--------------------------------------------------------------------------------

(b)            If (i) any Lender requests compensation under Section 2.14, (ii)
any Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a
Lender) to an Eligible Assignee that shall assume such obligations (which may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Company, (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and (D)
in the case of any such assignment and delegation resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation have ceased to apply.  Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
 
SECTION 2.19.                                        Defaulting Lenders.  (a)
 Defaulting Lender Adjustments.  Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
-62-

--------------------------------------------------------------------------------

(i)
Waivers and Amendments.  The Commitment and Revolving Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 2.17(c) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder; third,
to cash collateralize the Issuing Banks' Fronting Exposure with respect to such
Defaulting Lender in accordance with the procedures set forth in
Section 2.05(i); fourth, as the Borrowers may request (so long as no Default
exists), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender's potential
future funding obligations with respect to Revolving Loans under this Agreement
and (y) cash collateralize the Issuing Banks' future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with the procedures set forth in
Section 2.05(i); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Revolving Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Loans of, or LC Disbursements owed to, such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to subparagraph (a)(iv) of
this Section.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and such Defaulting Lender
irrevocably consents hereto.

-63-

--------------------------------------------------------------------------------

(iii)
Certain Fees.  (A)    No Defaulting Lender shall be entitled to receive any
facility fee under Section 2.11(a)for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)
Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.11(b) in respect of its participations in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.05(i).

(C)
With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank's or Swingline Lender's Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender's participation in LC Exposure and Swingline Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender's Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.

(v)
Cash Collateral, Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the applicable
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders' Fronting Exposure on account of such Defaulting Lender
and (y) second, cash collateralize the Issuing Banks' Fronting Exposure on
account of such Defaulting Lender in accordance with the procedures set forth in
Section 2.05(i).

-64-

--------------------------------------------------------------------------------

(b)            Defaulting Lender Cure.  If the Company, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing that a
Revolving Lender is no longer a Defaulting Lender, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Revolving Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Revolving Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held pro rata by the Revolving Lenders in accordance with the relative
amounts of their Revolving Commitments (without giving effect to subparagraph
(a)(iv) of this Section), whereupon such Revolving Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Revolving Lender's
having been a Defaulting Lender.
 
(c)            New Swingline Loans/Letters of Credit.  So long as any Revolving
Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and no Issuing Bank shall be required to issue, amend,
extend, renew or increase any Letter of Credit, to the extent that the
reallocation described in Section 2.19(a)(iv) cannot be effected or cash
collateral has not been provided by the applicable Borrower in accordance with
Section 2.19(a)(v).
 
SECTION 2.20.                                        Designation of Subsidiary
Borrowers.  The Company may, at any time and from time to time, designate any
wholly-owned Subsidiary as a Subsidiary Borrower pursuant to a Subsidiary
Borrower Agreement executed and delivered by the Company, such wholly-owned
Subsidiary and the Administrative Agent, and upon the effectiveness of such
Subsidiary Borrower Agreement such Subsidiary shall for all purposes of this
Agreement be a Subsidiary Borrower and a party to this Agreement.  The Company
shall provide written notice to the Administrative Agent of its intent to
designate any Subsidiary as a Subsidiary Borrower at least 10 Business Days (or
such shorter period as may be agreed to by the Administrative Agent) prior to
the date on which the Company proposes that any Subsidiary Borrower Agreement
shall be effective, and the Administrative Agent shall notify Lenders promptly
upon receipt by the Administrative Agent of any such notice.  Any Subsidiary
Borrower shall continue to be a Subsidiary Borrower until the Company shall have
executed and delivered to the Administrative Agent a Subsidiary Borrower
Termination with respect to such Subsidiary Borrower, whereupon such Subsidiary
Borrower shall cease to be a Subsidiary Borrower and a party to this Agreement.
 Notwithstanding the preceding sentence, (a) no Subsidiary Borrower Agreement
shall become effective as to any Subsidiary if it shall be unlawful for such
Subsidiary to become a Borrower hereunder or for any Lender to make Loans or
otherwise extend credit to such Subsidiary as provided herein and (b) no
Subsidiary Borrower Termination will become effective as to any Subsidiary
Borrower until all Loans made to such Subsidiary Borrower shall have been
repaid, all Letters of Credit issued for the account of such Subsidiary Borrower
have been drawn in full or have expired and all amounts payable by such
Subsidiary Borrower in respect of LC Disbursements, interest and/or fees (and,
to the extent notified by the Administrative Agent or any Lender, any other
amounts payable under this Agreement by such Subsidiary Borrower) shall have
been paid in full; provided that such Subsidiary Borrower Termination shall be
effective to terminate such Subsidiary Borrower's right to request or receive
further Borrowings or other extensions of credit under this Agreement.  As soon
as practicable upon the execution and delivery of a Subsidiary Borrower
Agreement, the Administrative Agent shall send a copy thereof to each Lender.
 
-65-

--------------------------------------------------------------------------------

SECTION 2.21.                                        Incremental Commitments.
 (a)  The Company may on one or more occasions, by written notice to the
Administrative Agent, request prior to the Maturity Date, the establishment of
Incremental Commitments; provided that the aggregate, cumulative amount of all
Incremental Commitments established pursuant to this Section 2.21 after the
Effective Date shall not exceed $50,000,000.  Each such notice shall specify (i)
the date on which the Company proposes that the Incremental Commitments shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent, (B) the amount of the
Incremental Commitments being requested, (C) the identity of each Lender or
other Person that the Company proposes become an Incremental Revolving Lender
with respect thereto, together with the proposed aggregate amount of the
Incremental Commitment for each such Lender or other Person (it being agreed
that (x) any Lender approached to provide any Incremental Commitment may elect
or decline, in its sole discretion, to provide such Incremental Commitment and
(y) any such Person that is not a Lender must be an Eligible Assignee that is
reasonably acceptable to the Administrative Agent and each Issuing Bank).
 
(b)            The terms and conditions of any Incremental Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to the terms and conditions of the Commitments and Revolving Loans and
other extensions of credit made thereunder; provided that if the interest rate
spread applicable to Revolving Loans to be made under any Incremental
Commitments (taking into account any applicable interest rate "floor" but not
taking into account any upfront fees) exceeds the Applicable Rate or any
applicable interest rate "floor" then in effect for Revolving Loans, then the
Applicable Rate or interest rate "floor" in respect of Revolving Loans (and
participation fees in respect of Letters of Credit) shall automatically be
increased, effective on the date of the effectiveness of such Incremental
Commitments, to equal the interest rate spread or interest rate floor, or both,
as the case may be, applicable to Revolving Loans under the Incremental
Commitments.
 
(c)            The Incremental Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Company, each
applicable Borrower, each Incremental Revolving Lender providing such
Incremental Commitments and the Administrative Agent; provided that no
Incremental Commitments shall become effective unless (i) no Default or Event of
Default shall have occurred and be continuing on the date of effectiveness
thereof, both immediately prior to and immediately after giving effect to such
Incremental Commitments and the making of Revolving Loans and other extensions
of credit thereunder to be made on such date, (ii) on the date of effectiveness
thereof, the representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date, (iii) after giving effect to and the making of Revolving Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof,
the Company shall be in compliance with the covenants set forth in Section 6.12
and Section 6.13 on a pro forma basis in accordance with Section 1.04(b), (iv)
the Company shall make any payments required to be made pursuant to Section 2.15
in connection with such Incremental Commitments and the related transactions
under this Section 2.21 and (v) the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary's
certificates, officer's certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction.
 Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Administrative
Agent, to give effect to the provisions of this Section 2.21.
-66-

--------------------------------------------------------------------------------

(d)            Upon effectiveness of an Incremental Commitment of any
Incremental Revolving Lender, (i) such Incremental Revolving Lender shall be
deemed to be a "Lender" and a "Revolving Lender" hereunder, and henceforth shall
be entitled to all the rights of, and benefits accruing to, Lenders and
Revolving Lenders hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders and Revolving Lenders
hereunder and under the other Loan Documents, and (ii)(A) such Incremental
Commitment shall constitute (or, in the event such Incremental Revolving Lender
already has a Commitment, shall increase) the Commitment of such Incremental
Revolving Lender and (B) the Aggregate Commitment shall be increased by the
amount of such Incremental Commitment, in each case, subject to further increase
or reduction from time to time as set forth in the definition of the term
"Commitment".  For the avoidance of doubt, upon the effectiveness of any
Incremental Commitment, the Revolving Exposure of the Incremental Revolving
Lender holding such Commitment, and the Applicable Percentages of all the
Revolving Lenders, shall automatically be adjusted to give effect thereto.
 
(e)            On the date of the effectiveness of any Incremental Commitments,
each Revolving Lender shall be deemed to have assigned to each Incremental
Revolving Lender holding such Incremental Commitments, and each such Incremental
Revolving Lender shall be deemed to have purchased from each Revolving Lender,
in an amount equal to the principal amount thereof (together with accrued and
unpaid interest), such interests in the Revolving Loans and participations in
Letters of Credit outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participations in Letters of Credit will be held by all the Revolving
Lenders (including such Incremental Revolving Lenders) ratably in accordance
with their Applicable Percentages after giving effect to the effectiveness of
such Incremental Commitments.  Any Revolving Loans outstanding immediately prior
to the date of the effectiveness of such Incremental Commitments that are
Eurocurrency Loans will (except to the extent otherwise repaid in accordance
herewith) continue to be held by, and all interest thereon will continue to
accrue for the accounts of, the Revolving Lenders holding such Revolving Loans
immediately prior to the date of the effectiveness of such Incremental
Commitments, in each case until the last day of the then-current Interest Period
applicable to any such Loan, at which time such Revolving Loans will be repaid
or refinanced with new Revolving Loans made pursuant to Section 2.01 in
accordance with the Applicable Percentages of the Revolving Lenders (including
the Incremental Revolving Lenders) after giving effect to the effectiveness of
such Incremental Commitments; provided, however, that upon the occurrence of any
Event of Default, each Incremental Revolving Lender will promptly purchase (for
cash at face value) assignments of portions of such outstanding Revolving Loans
of other Revolving Lenders so that, after giving effect thereto, all Revolving
Loans that are Eurocurrency Loans are held by the Revolving Lenders (including
the Incremental Revolving Lenders) in accordance with their then-current
Applicable Percentages.  Any such assignments shall be effected in accordance
with the provisions of Section 9.04, provided that the parties hereto hereby
consent to such assignments and the minimum assignment amounts and processing
and recordation fee set forth in Section 9.04(b) shall not apply thereto.  Any
ABR Loans outstanding on the date of the effectiveness of such Incremental
Commitments shall either be prepaid on such date or refinanced on such date
(subject to the satisfaction of applicable borrowing conditions) with Revolving
Loans made on such date by the Revolving Lenders (including the Incremental
Revolving Lenders) in accordance with their Applicable Percentages.  In order to
effect any such refinancing, (i) each Incremental Revolving Lender will make ABR
Loans by transferring funds to the Administrative Agent in an amount equal to
the aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Incremental Revolving Lender's
Incremental Commitment by the Aggregate Commitment (after giving effect to the
effectiveness of the Incremental Commitments on such date) and (ii) such funds
will be applied to the prepayment of outstanding ABR Loans held by the Revolving
Lenders other than the Incremental Revolving Lenders, and transferred by the
Administrative Agent to the Revolving Lenders other than the Incremental
Revolving Lenders, in such amounts so that, after giving effect thereto, all ABR
Loans will be held by the Revolving Lenders in accordance with their
then-current Applicable Percentages.  On the date of the effectiveness of such
Incremental Commitments, each Borrower will pay to the Administrative Agent, for
the accounts of the Revolving Lenders receiving such prepayments, accrued and
unpaid interest on the aggregate principal amount of the Revolving Loans of such
Borrower being prepaid.  The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
-67-

--------------------------------------------------------------------------------

(f)            The Administrative Agent shall notify Lenders promptly upon
receipt by the Administrative Agent of any notice from the Company referred to
in Section 2.21 and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments deemed to have been made pursuant to Section 2.21(e).
 
ARTICLE III                                        

Representations and Warranties          
The Company represents and warrants to the Lenders as to itself and each
Subsidiary, and each Subsidiary Borrower represents and warrants to the Lenders
as to itself and its subsidiaries, as follows:
SECTION 3.01.                                        Organization; Powers.  The
Company and each Subsidiary is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all power and authority
and all material Governmental Approvals required for the ownership and operation
of its properties and the conduct of its business as now conducted and as
proposed to be conducted and, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required.
 
SECTION 3.02.                                        Authorization;
Enforceability.  The Transactions to be entered into by each Loan Party are
within such Loan Party's corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, stockholder or other equityholder action of each Loan Party.  This
Agreement has been duly executed and delivered by the Company and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Company or such Loan Party, as the case may be,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
SECTION 3.03.                                        Governmental Approvals;
Absence of Conflicts.  The Transactions (a) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) filings necessary to perfect Liens created under the Loan
Documents, and (iii) those consents, approvals, registrations, filings or other
actions, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect, (b) will not violate in any material respect
any applicable law, including any order of any Governmental Authority, (c) will
not violate the charter, by-laws or other organizational documents of the
Company or any Subsidiary, (d) will not violate or result (alone or with notice
or lapse of time, or both) in a default under any indenture or other agreement
or instrument binding upon the Company or any Subsidiary or any of their assets,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Company or any Subsidiary, or give rise to a right
of, or result in, any termination, cancellation, acceleration or right of
renegotiation of any obligation thereunder, except to the extent such violation,
default or right could not reasonably be expected to have a Material Adverse
Effect and (e) except for Liens created or permitted under the Loan Documents,
will not result in the creation or imposition of any Lien on any asset of the
Company or any Subsidiary.
 
SECTION 3.04.                                        Financial Condition; No
Material Adverse Change.  (a)  The Company has heretofore furnished to the
Lenders its consolidated balance sheet and statements of operations,
comprehensive income, stockholders' equity and cash flows (i) as of and for the
fiscal year ended December 31, 2012, audited by and accompanied by the opinion
of Ernst & Young LLP, independent registered public accounting firm, and (ii) as
of and for the fiscal quarter and the portion of the fiscal year ended June 29,
2013, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to normal
year-end adjustments and the absence of certain footnotes in the case of the
statements referred to in clause (ii) above.
-68-

--------------------------------------------------------------------------------

(b)            Since December 31, 2012, there has been no event or condition
that has resulted, or could reasonably be expected to result, in a material
adverse change in the business, assets, operations, or financial condition of
the Company and the Subsidiaries, taken as a whole.
 
SECTION 3.05.                                        Properties.  (a)  The
Company and each Subsidiary has good title to, or valid leasehold interests in,
all its property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and defects
in title that could not reasonably be expected to result in a Material Adverse
Effect.
(b)            The Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.                                        Litigation and
Environmental Matters.  (a)  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company or any Subsidiary, threatened against or affecting the
Company or any Subsidiary that (i) could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) involve any of
the Loan Documents or the Transactions.
 
(b)            Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company or any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
SECTION 3.07.                                        Compliance with Laws and
Agreements.  The Company and each Subsidiary is in compliance with all laws,
including all orders of Governmental Authorities, applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.08.                                        Investment Company Status.
 None of the Company or any Subsidiary is an "investment company" as defined in,
or subject to regulation under, the Investment Company Act of 1940.
 
SECTION 3.09.                                        Taxes.  The Company and
each Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) any Taxes that are being contested
in good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
-69-

--------------------------------------------------------------------------------

SECTION 3.10.                                        ERISA; Labor Matters.  (a)
 No ERISA Events have  occurred or are reasonably expected to occur that could,
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
 The present value of all accumulated benefit obligations under each Plan (based
on the assumptions used for purposes of Financial Accounting Standards Board
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$225,000,000 the fair value of the assets of such Plan, and the present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date or dates of the most
recent financial statements reflecting such amounts, exceed by more than
$300,000,000 the fair value of the assets of all such underfunded Plans.
 
(b)            As of the Effective Date, there are no strikes, lockouts or
slowdowns against the Company or any Subsidiary pending or, to their knowledge,
threatened.  The hours worked by and payments made to employees of the Company
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law relating to such
matters, except to the extent such violation could not reasonably be expected to
have a Material Adverse Effect.  All material payments due from the Company or
any Subsidiary, or for which any claim may be made against the Company or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as liabilities on the books of the
Company or such Subsidiary.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Company or any
Subsidiary is bound, except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.11.                                        Subsidiaries and Joint
Ventures.  Schedule 3.11 sets forth, as of the Effective Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Company or any Subsidiary in, (a) each Subsidiary and (b)
each joint venture in which the Company or any Subsidiary owns any Equity
Interests, and identifies each Designated Domestic Subsidiary, each Designated
Foreign Subsidiary, each Material Domestic Subsidiary and each Material Foreign
Subsidiary.
 
SECTION 3.12.                                        Insurance.  Schedule 3.12
sets forth a description of all insurance maintained by or on behalf of the
Company and the Domestic Subsidiaries (excluding Foreign DREs) as of the
Effective Date.
 
SECTION 3.13.                                        Solvency.  Immediately
after the consummation of the Transactions to occur on the Effective Date,
including the making of each Loan to be made on the Effective Date and the
application of the proceeds of such Loans, and after giving effect to the rights
of subrogation and contribution under the Collateral Agreement, (a) the fair
value of the assets of each Loan Party will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the assets of each Loan Party will be greater than the amount that will be
required to pay the probable liability on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged, as such business is now conducted and is proposed to be conducted
following the Effective Date.
-70-

--------------------------------------------------------------------------------

SECTION 3.14.                                        Disclosure.  The Company
has disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which the Company or any Subsidiary is subject, and all other
matters known to the Company, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent, any
Arranger or any Lender in connection with the negotiation of this Agreement or
any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to forecasts or projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and, if furnished prior to the Effective Date, as of the Effective Date (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material).
 
SECTION 3.15.                                        Collateral Matters.  (a)
 The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a valid and enforceable security interest in the Collateral
(as defined therein) and (i) when the certificates representing the Collateral
(as defined therein) constituting certificated securities (as defined in the
Uniform Commercial Code) are delivered to (and maintained by) the Administrative
Agent in the State of New York, together with instruments of transfer duly
endorsed in blank, the security interest created under the Collateral Agreement
in such certificated securities will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder, and
assuming that the Secured Parties have no notice of any adverse claims in such
certificated securities, the Secured Parties will acquire the security interest
in such certificated securities free of adverse claims and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Domestic
Loan Parties in the Collateral (as defined therein) to the extent perfection can
be obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.
 
(b)            Upon the recordation of the IP Security Agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and the filing of the financing statements referred to in
paragraph (a) of this Section, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Domestic Loan Parties in the Intellectual
Property (as defined in the Collateral Agreement) in which a security interest
may be perfected by filing in the United States of America, in each case prior
and superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Domestic Loan Parties after the Effective Date).
-71-

--------------------------------------------------------------------------------

(c)            Each Security Document, other than any Security Document referred
to in the preceding paragraphs of this Section, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral subject
thereto, and will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Collateral subject thereto, prior
and superior to the rights of any other Person, except for rights secured by
Liens permitted under Section 6.02.
 
SECTION 3.16.                                        Federal Reserve
Regulations.  None of the Company or any Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any purpose that entails a violation (including on the part of
any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X. Not more than 25% of the value of the assets subject to any
provision of this Agreement or any other Loan Document that restricts the
ability of the Company or any Subsidiary to sell, create any Lien on or
otherwise dispose of its assets will at any time be represented by margin stock.
 
SECTION 3.17.                                        Anti-Corruption Laws and
Sanctions.  The Company has implemented and will maintain in effect and enforce
policies and procedures designed to ensure compliance, in all material respects,
by the Company, its Subsidiaries and their directors, officers, employees and
agents with applicable Anti-Corruption Laws and Sanctions, and is in compliance
with applicable Anti-Corruption Laws and Sanctions where non-compliance could
reasonably be expected to result in a Material Adverse Effect.  None of the
Company or any Subsidiary or, to the knowledge of the Company, any director,
officer, employee or agent of the Company or any Subsidiary acting in any
capacity in connection with or benefitting from the credit facility established
hereby, is a Sanctioned Person or in violation, in any material respect, of any
Sanctions.  No Borrowing will be made or Letter of Credit issued (A) for the
purpose of funding payments to any officer or employee of a Governmental
Authority, or any Person controlled by a Governmental Authority, or any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in violation of applicable
Anti-Corruption Laws or (B) for the purpose of financing the activities of any
Sanctioned Person.  The Transactions will not violate any applicable
Anti-Corruption Laws or Sanctions.
 
-72-

--------------------------------------------------------------------------------

ARTICLE IV                                        


Conditions                   
SECTION 4.01.                                        Effective Date.  The
amendment and restatement of the Existing Credit Agreement pursuant hereto and
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.02):
 
(a)
The Administrative Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission) that such party has signed a counterpart of this Agreement.

(b)
The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of Pepper Hamilton LLP, counsel for the Company, in
form and substance reasonably satisfactory to the Administrative Agent.

(c)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.

(d)
The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the chief executive officer or the chief financial officer of
the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)
The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
payment or reimbursement of all fees and expenses (including reasonable fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Loan Party under the Engagement Letter or any Loan Document.

(f)
The Collateral and Guarantee Requirement shall have been satisfied.  The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of the Company, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Domestic Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted under
Section 6.02 or have been, or substantially contemporaneously with the initial
funding of Loans on the Effective Date will be, released; provided that the
Borrowers need not have satisfied the Collateral and Guarantee Requirement with
respect to any Foreign Pledge Agreement to the extent that the Administrative
Agent has granted an extension of time for execution and delivery of such
agreement.  Each Subsidiary Loan Party shall have entered into a reaffirmation
agreement pursuant to which such Subsidiary Loan Party reaffirms its obligations
under the Collateral Agreement and the other Security Documents, including with
respect to the Obligations hereunder, in form and substance reasonably
satisfactory to the Administrative Agent (except that such reaffirmation shall
not be required to the extent any such Security Document has been amended and
re-executed by such Subsidiary Loan Party in connection with the Effective
Date).

-73-

--------------------------------------------------------------------------------

(g)
The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.

(h)
The principal of and accrued and unpaid interest on all outstanding loans and
letter of credit disbursements under the Existing Credit Agreement, and all
accrued and unpaid fees and cost reimbursements payable under the Existing
Credit Agreement (including all amounts owed in respect of such prepayments
pursuant to Section 2.16 of the Existing Credit Agreement), shall have been (or,
substantially simultaneously with the effectiveness of this Agreement and the
making of Loans hereunder on the Effective Date, shall be) paid in full, and the
Administrative Agent shall have received evidence reasonably satisfactory to it
of such payment.  Immediately after giving effect to the Transactions, neither
the Company nor any Subsidiary shall have outstanding any shares of preferred
stock or other preferred Equity Interests or any Indebtedness, other than (i)
Indebtedness incurred under the Loan Documents, (ii) Indebtedness set forth on
Schedule 6.01 and (iii) preferred Equity Interests in Foreign Subsidiaries
issued in compliance with Section 6.01(b) hereof to other Foreign Subsidiaries.

(i)
The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the chief financial officer of the Company, as to the
solvency of the Loan Parties as of the Effective Date on a consolidated basis
after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.

(j)
The Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable "know your customer" and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.02) at or prior to 5:00 p.m., New York City
time, on August 8, 2013 (and, in the event such conditions shall not have been
so satisfied or waived, the Commitments shall terminate at such time).
-74-

--------------------------------------------------------------------------------

SECTION 4.02.                                        Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:
 
(a)
The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.

(b)
At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

On the date of the making of a Loan or the issuance, renewal or extension of any
Letter of Credit, the Company and each Subsidiary Borrower shall be deemed to
have represented and warranted that the conditions specified in paragraphs (a)
and (b) of this Section have been satisfied and that, after giving effect to
such Loan, or such issuance, renewal or extension of a Letter of Credit, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01, Section 2.04(a) or Section 2.05(b).
SECTION 4.03.                                        Initial Credit Event for
each Subsidiary Borrower.  The obligation of each Lender and Issuing Bank to
make Loans or issue Letters of Credit for the account of any Subsidiary Borrower
designated pursuant to Section 2.20 is subject to the satisfaction of the
following conditions:
 
(a)
The Administrative Agent shall have received such Subsidiary Borrower's
Subsidiary Borrower Agreement, duly executed by each party thereto.

(b)
The Collateral and Guarantee Requirement shall have been satisfied with respect
to such Subsidiary Borrower and, if such Subsidiary Borrower is a Foreign
Subsidiary Borrower, the Collateral and Guarantee Requirement shall have been
satisfied with respect to each other Designated Foreign Subsidiary.

(c)
The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks as of
such date) of counsel for such Subsidiary Borrower and, if such Subsidiary
Borrower is a Foreign Subsidiary Borrower and no other Subsidiary is a Foreign
Subsidiary Borrower at such time, counsel for each Foreign Subsidiary Loan
Party, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

(d)
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing of such Subsidiary Borrower and, if such Subsidiary
Borrower is a Foreign Subsidiary Borrower and no other Subsidiary is a Foreign
Subsidiary Borrower at such time, of the Foreign Subsidiary Loan Parties, and
any other legal matters relating to such Subsidiary Borrower and, if applicable,
the Foreign Subsidiary Loan Parties, all in form and substance reasonably
satisfactory to the Administrative Agent.

-75-

--------------------------------------------------------------------------------

(e)
The Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable "know your customer" and
anti-money laundering rules and regulations, including the USA PATRIOT Act, with
respect to such Subsidiary Borrower and, if applicable, the Foreign Subsidiary
Loan Parties.

ARTICLE V                          


Affirmative Covenants          
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Company and each Subsidiary
Borrower covenants and agrees with the Lenders (but, in the case of each
Subsidiary Borrower, only as to such Subsidiary Borrower and its subsidiaries)
that:
SECTION 5.01.                                        Financial Statements and
Other Information.  the Company will furnish to the Administrative Agent, on
behalf of each Lender:
 
(a)
within 90 days after the end of each fiscal year of the Company (or, so long as
the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
consolidated statements of operations, comprehensive income, stockholders'
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the prior fiscal year, all
audited by and accompanied by the opinion of Ernst & Young LLP or another
independent registered public accounting firm of recognized national standing
(without a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its consolidated Subsidiaries on a consolidated basis as of the end of and for
such year in accordance with GAAP;

(b)
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company (or, so long as the Company shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Company for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related consolidated statements of
operations, comprehensive income, stockholders' equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the prior fiscal year, all certified by a Financial Officer of the
Company as presenting fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP, subject to
normal year-end adjustments and the absence of certain footnotes;

-76-

--------------------------------------------------------------------------------

(c)
concurrently with each delivery of financial statements under clause (a) or (b)
above, a completed Compliance Certificate signed by a Financial Officer of the
Company, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.12 and Section 6.13, (iii)
setting forth reasonably detailed calculations with respect to which
Subsidiaries are Material Domestic Subsidiaries and Material Foreign
Subsidiaries based on the information contained in such financial statements and
identifying each Domestic Subsidiary, if any, that has automatically been
designated a Material Domestic Subsidiary in order to satisfy the condition set
forth in the definition of the term "Material Domestic Subsidiary", (iv) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the consolidated balance sheet of the Company most recently
theretofore delivered under clause (a) or (b) above (or, prior to the first such
delivery, referred to in Section 3.04) and, if any such change has occurred,
specifying the effect of such change on the financial statements (including
those for the prior periods) accompanying such certificate, (v) certifying that
all notices required to be provided under Section 5.03 and Section 5.04 have
been provided and (vi) setting forth a complete and correct schedule, in the
form of Schedule III to the Collateral Agreement, of all registered Intellectual
Property (as defined in the Collateral Agreement) of each Domestic Loan Party
that is material to the business of such Domestic Loan Party, including all
applications filed by such Domestic Loan Party, either itself or through any
agent, employee, licensee or designee, for any Patent, Trademark or Copyright
(or for the registration of any Patent, Trademark or Copyright) (each as defined
in the Collateral Agreement) with the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States, in existence on the date thereof and not
theretofore disclosed to the Administrative Agent on Schedule III to the
Collateral Agreement, as supplemented from time to time in accordance herewith;

(d)
concurrently with each delivery of financial statements under clause (a) above,
a certificate of a Financial Officer or other executive officer of the Company
either confirming that, since the date of the Perfection Certificate delivered
on the Effective Date, as supplemented by the certificates delivered pursuant to
this Section 5.01(d), there has been no change in the information set forth
therein or identifying all such changes in the information set forth therein;

-77-

--------------------------------------------------------------------------------

(e)
not later than 30 days after the commencement of each fiscal year of the
Company, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any significant revisions to such budget;

(f)
promptly after any request therefor by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(g)
promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request; and

(h)
upon a Subsidiary becoming a Foreign Subsidiary Borrower, a copy of the most
recently completed statutory financial statement of such Subsidiary.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information (including, in the case of certifications
required pursuant to clause (b) above, the certifications accompanying any such
quarterly report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002),
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov.  Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.  In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
the Company shall deliver, promptly after such restated financial statements
become available, revised Compliance Certificates with respect to the periods
covered thereby that give effect to such restatement, signed by a Financial
Officer of the Company.
SECTION 5.02.                                        Notices of Material Events.
 The Company will furnish to the Administrative Agent prompt written notice of
the following:
 
(a)
the occurrence of, or receipt by the Company of any written notice claiming the
occurrence of, any Default;

-78-

--------------------------------------------------------------------------------

(b)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect or that in any manner questions the validity of any Loan Document;

(c)
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company and the Subsidiaries in an aggregate amount of $50,000,000 or
more;

(d)
any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.                                        Additional Subsidiaries.
 (a)  If any Subsidiary is formed or acquired after the Effective Date, the
Company will, as promptly as practicable, and in any event within 30 days (or
such longer period as the Administrative Agent may agree to in writing), notify
the Administrative Agent thereof and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary (if it is a
Designated Subsidiary) and with respect to any Equity Interests in or
Indebtedness of such Subsidiary owned by any Domestic Loan Party or any Equity
Interests in such Subsidiary owned by any Foreign Subsidiary Loan Party.
(b)            Not later than the date of delivery of financial statements
pursuant to Section 5.01(a) or (b) on the basis of which one or more
Subsidiaries are deemed to be new Material Subsidiaries in accordance with the
definition of the term "Material Subsidiary", (i) the Company shall have caused
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary, (ii) if such Subsidiary shall have been required to become a Loan
Party hereunder, the Company shall have delivered a certificate of a Financial
Officer or other executive officer of the Company to the effect that, after
giving effect to any such designation and such Subsidiary becoming a Loan Party
hereunder, the representations and warranties set forth in this Agreement and
the other Loan Documents as to such Subsidiary are true and correct in all
material respects, and (iii) if such Subsidiary shall have been required to
become a Loan Party hereunder, such Subsidiary shall have delivered to the
Administrative Agent documents and opinions of the type referred to in
paragraphs (b) and (c) of Section 4.01.
 
SECTION 5.04.                                        Information Regarding
Collateral.  The Company will furnish to the Administrative Agent prompt written
notice of any change in (i) the legal name of any Loan Party, as set forth in
its organizational documents, (ii) the jurisdiction of organization or the form
of organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party.  The
Company agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.
-79-

--------------------------------------------------------------------------------

SECTION 5.05.                                        Existence; Conduct of
Business.  The Company and each Subsidiary will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or Section 6.05.
 
SECTION 5.06.                                        Payment of Obligations.
 The Company and each Subsidiary will pay its obligations (other than
Indebtedness), including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.07.                                        Maintenance of Properties.
 The Company and each Subsidiary will keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.
 
SECTION 5.08.                                        Insurance.  (a)  The
Company and each Subsidiary will maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.  Each such policy of liability or casualty insurance
maintained by or on behalf of Domestic Loan Parties shall (i) in the case of
each liability insurance policy, name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as the loss
payee thereunder and (iii) provide for at least 30 days' (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent of any cancellation of such policy.  In furtherance of
the foregoing, the Company and each Subsidiary shall not cancel any insurance
policy unless it shall have provided at least 30 days' prior written notice
thereof to the Administrative Agent.
 
(b)            As soon as practicable following the Effective Date, but in no
event later than 10 days after the Effective Date (or such longer period of time
as may be agreed to by the Administrative Agent), the Company shall deliver to
the Administrative Agent evidence that the insurance required by clause (a)
above is in effect, together with endorsements naming the Administrative Agent,
for the benefit of the Secured Parties, as additional insured and loss payee
thereunder to the extent required under clause (a) above.
 
-80-

--------------------------------------------------------------------------------

SECTION 5.09.                                        Books and Records;
Inspection and Audit Rights.  The Company and each Subsidiary will keep proper
books of record and account in which full, true and correct entries in all
material respects in conformity with GAAP and applicable law are made of all
material dealings and transactions in relation to its business and activities.
 The Company and each Subsidiary will permit the Administrative Agent or, if an
Event of Default shall have occurred and be continuing, any Lender, and any
agent designated by any of the foregoing, upon reasonable prior notice, (a) to
visit and inspect its properties (provided that, unless an Event of Default
shall have occurred and be continuing, such visits and inspections shall be
limited to one such visit and inspection per calendar year conducted by the
Administrative Agent on behalf of the Lenders), (b) to examine and make extracts
from its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.  The Administrative Agent and the Lenders
shall give the Company the opportunity to participate in any such discussions
with the Company's or any of its Subsidiaries' independent public accountants.
 
SECTION 5.10.                                        Compliance with Laws.  The
Company and each Subsidiary will comply with all laws, including all orders of
any Governmental Authority, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Without limiting the
foregoing, the Company will, and will use its best efforts to ensure that each
Subsidiary will, conduct its business in all material respects in compliance
with Anti-Corruption Laws and Sanctions and maintain appropriate controls and
safeguards designed to prevent any proceeds of Loans hereunder from being used
in a manner inconsistent with the representation and undertakings set forth in
Section 3.17.
 
SECTION 5.11.                                        Use of Proceeds and Letters
of Credit.  The proceeds of the Revolving Loans and Swingline Loans will be used
only for working capital and other general corporate purposes of the Company and
the Subsidiaries, including to finance acquisitions and stock repurchases.
 Letters of Credit will be issued only to support obligations of the Borrowers
incurred in the ordinary course of business.
 
SECTION 5.12.                                        Further Assurances.  The
Company and each other Loan Party will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing of financing statements and other documents), that
may be required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Loan Parties.  The Company will
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
 
SECTION 5.13.                                        Certain Post-Closing
Obligations.  As promptly as practicable, and in any event within the time
period after the Effective Date set forth therefor in Schedule 5.13 (or such
later date as the Administrative Agent may agree), the Company and each other
Loan Party will satisfy the requirements set forth on Schedule 5.13, including,
but not limited to, (a) the delivery of all Foreign Pledge Agreements that would
have been required to be delivered on the Effective Date but for the final
sentence of Section 4.01(f), and take or cause to be taken such other actions as
may be necessary to comply with the Collateral and Guarantee Requirement with
respect to such Foreign Pledge Agreements and the Equity Interests subject
thereto and (b) the delivery of a favorable written opinion (addressed to the
Administrative Agent, the Lenders and the Issuing Banks) of foreign counsel for
the Company and the Administrative Agent in each jurisdiction in which any
Subsidiary Loan Party is organized or in which any Foreign Subsidiary or Foreign
DRE the Equity Interests of which shall have been pledged pursuant to a Foreign
Pledge Agreement is organized, and the laws of which are not covered by the
opinion letter referred to in Section 4.01(b), in form and substance reasonably
satisfactory to the Administrative Agent.
-81-

--------------------------------------------------------------------------------

SECTION 5.14.                                         Significant Modification.
 Each of the Borrowers hereby agrees that it will treat this Agreement as a
significant modification within the meaning of Section 1.1001-3 of the United
States Treasury Regulations.  Each of the Borrowers further agrees that it will
determine whether or not the Loans are traded on an established market and, if
so, the fair market value of the Loans, each within the meaning of Section
1.1273-2(f) of the United States Treasury Regulations.  The Borrowers shall make
the aforementioned determinations available to the Lenders within 90 days of the
Effective Date in the manner provided for notices in Section 9.1, and the
Lenders shall take a position for tax purposes that is consistent with these
determinations unless otherwise required by a Governmental Authority.
 
ARTICLE VI                                        

Negative Covenants                  
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed the Company and each Subsidiary
Borrower covenants and agrees with the Lenders (but, in the case of each
Subsidiary Borrower, only as to such Subsidiary Borrower and its subsidiaries)
that:
SECTION 6.01.                                        Indebtedness; Certain
Equity Securities.  (a)  Neither the Company nor any Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:
 
(i)
Indebtedness created under the Loan Documents;

(ii)
Indebtedness existing on the Effective Date and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect thereof (excluding Refinancing Indebtedness
in respect of Indebtedness of any Subsidiary to the Company or any other
Subsidiary or of the Company to any Subsidiary);

(iii)
Indebtedness of any Subsidiary to the Company or any other Subsidiary, or of the
Company to any Subsidiary; provided that (A) such Indebtedness shall not have
been transferred to any Person other than the Company or any other Subsidiary,
(B) any such Indebtedness owing by any Domestic Loan Party shall be subordinated
to the Loan Documents Obligations pursuant to the Intercompany Subordination
Agreement, (C) any such Indebtedness owing to any Domestic Loan Party shall be
evidenced by a promissory note that shall have been pledged in accordance with
the Collateral and Guarantee Requirement, (D) any such Indebtedness owing by any
Subsidiary that is not a Domestic Loan Party to any Domestic Loan Party shall be
incurred in compliance with Section 6.04 and (E) any such Indebtedness arising
from loans or advances made by Domestic Subsidiaries to Foreign Subsidiaries
after the Original Effective Date will be owed only to a Domestic Loan Party and
will (unless the Company determines that adverse tax or legal consequences would
result therefrom) be incurred and owed by a Foreign Subsidiary that is a
Designated Foreign Subsidiary (it being understood that such Designated Foreign
Subsidiary will not be restricted in onlending the proceeds of such loan or
advance to any other Foreign Subsidiary);

-82-

--------------------------------------------------------------------------------

(iv)
Guarantees incurred in compliance with Section 6.04;

(v)
Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets (it being understood that obligations of
the Company or any Subsidiary under any lease existing on the Effective Date
that do not constitute Capital Lease Obligations shall not be deemed to
constitute Capital Lease Obligations as a result of a change in GAAP requiring
such obligations to be classified and accounted for in the same way as Capital
Lease Obligations); provided that (A) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets and
(B) the aggregate principal amount of Indebtedness permitted by this clause (v)
shall not exceed, at any time outstanding, the greater of (I) $100,000,000 and
(II) 10% of Consolidated Tangible Net Worth, determined on the basis of the
financial statements most recently delivered pursuant to Section 5.01(a) or (b)
at the time any such Indebtedness is incurred;

(vi)
Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition or other acquisition
permitted hereunder; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, (B) the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall not exceed, at any time outstanding, the greater of
(I) $100,000,000 and (II) 10% of Consolidated Tangible Net Worth, determined on
the basis of the financial statements most recently delivered pursuant to
Section 5.01(a) or (b) at the time any such Indebtedness is incurred, and
(C) neither the Company  nor any Subsidiary (other than such Person or the
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person's Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness;

-83-

--------------------------------------------------------------------------------

(vii)
Indebtedness owed in respect of any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds; provided that such Indebtedness
shall be repaid in full within five Business Days of the incurrence thereof;

(viii)
Indebtedness of Foreign Subsidiaries in an aggregate principal amount not in
excess of $100,000,000 at any time outstanding;

(ix)
Permitted Subordinated Indebtedness, provided that, after giving effect to the
incurrence thereof, the Company shall be in compliance with the covenants set
forth in Section 6.12 and Section 6.13 on a pro forma basis in accordance with
Section 1.04(b);

(x)
Permitted Senior Unsecured Indebtedness, provided that, after giving effect to
the incurrence thereof, the Company shall be in compliance with the covenants
set forth in Section 6.12 and Section 6.13 on a pro forma basis in accordance
with Section 1.04(b) (provided that, for purposes of pro forma compliance with
Section 6.13, the maximum permitted Leverage Ratio shall be deemed to be 2.75 to
1.00);

(xi)
Indebtedness in respect of Third Party Interests issued by Securitization
Vehicles in Securitizations permitted by Section 6.05 and Indebtedness
consisting of representations, warranties, covenants and indemnities made by,
and repurchase and other obligations of, a Foreign Subsidiary in connection with
Securitizations permitted by Section 6.05; provided that such representations,
warranties, covenants, indemnities and repurchase and other obligations are of
the type customarily included in securitizations of accounts receivable intended
to constitute true sales of such accounts receivable to a securitization
vehicle;

(xii)
other Indebtedness of the Company and any Subsidiary Loan Party in an aggregate
principal amount not exceeding, at any time outstanding, the greater of (a)
$100,000,000 and (b) 10% of Consolidated Tangible Net Worth, determined on the
basis of the financial statements most recently delivered pursuant to
Section 5.01(a) or (b) at the time any such Indebtedness is incurred;

(xiii)
Indebtedness incurred by Company or any Subsidiary in respect of letters of
credit, bank guarantees or similar instruments issued or created in the ordinary
course of business (a) in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims and (b) in
respect of bids, performance guarantees, completion guarantees and similar
obligations undertaken by the Company or any Subsidiary or in connection with
stays and appeals of judgments that do not constitute Events of Default under
Article VII; and

(xiv)
obligations under the Zandman Employment Agreement.

(b)            Neither the Company nor any Subsidiary will issue any preferred
stock or other preferred Equity Interests; provided that (i) the Company may
issue preferred stock or other preferred Equity Interests that, in each case, do
not constitute Disqualified Equity Interests, (ii) any Subsidiary may issue
preferred stock or other preferred Equity Interests issued to and at all times
held by the Company or a wholly-owned Subsidiary and (iii) Securitization
Vehicles may issue Third Party Interests.
-84-

--------------------------------------------------------------------------------

SECTION 6.02.                                        Liens.  Neither the Company
nor any other Subsidiary will create, incur, assume or permit to exist any Lien
on any asset now owned or hereafter acquired by it, or assign or sell any income
or revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)
(i) Liens created under the Loan Documents and (ii) Liens on cash or deposits
granted in favor of Swingline Lender or Issuing Bank to cash collateralize any
Defaulting Lender's Swingline Exposure or LC Exposure, as contemplated hereby;

(b)
Permitted Encumbrances;

(c)
any Lien on any asset of the Company or any Subsidiary existing on the Effective
Date and set forth on Schedule 6.02; provided that (i) such Lien shall not apply
to any other asset of the Company nor any Subsidiary other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof and (ii) such Lien
shall secure only those obligations that it secures on the Effective Date and
any modifications, replacements, renewals, refinancings or extensions thereof,
which to the extent constituting Indebtedness, are not prohibited by
Section 6.01;

(d)
any Lien existing on any asset prior to the acquisition thereof by the Company
or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Company or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and any modifications, replacements, renewals,
refinancings or extensions thereof, which to the extent constituting
Indebtedness are not prohibited by Section 6.01;

(e)
Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
permitted by clause (v) of Section 6.01(a) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Company or any Subsidiary other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien, and (B) proceeds
and products thereof; provided further that in the event purchase money
obligations are owed to any Person with respect to financing of more than one
purchase of any fixed or capital assets, such Liens may secure all such purchase
money obligations and may apply to all such fixed or capital assets financed by
such Person;

-85-

--------------------------------------------------------------------------------

(f)
in connection with the sale, disposition or transfer of all the Equity Interests
in a Subsidiary (other than a Subsidiary Borrower) or of assets in either case
in a transaction permitted under Section 6.05, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

(g)
in the case of any Subsidiary that is not a wholly-owned Subsidiary, any put and
call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;

(h)
any Lien securing Indebtedness of any Foreign Subsidiary incurred pursuant to
Section 6.01(a)(viii) in an aggregate principal amount not to exceed $75,000,000
at any time outstanding, provided that such Lien shall not apply to any
Collateral (including any Equity Interests in any Subsidiary that constitute
Collateral) or any other assets of the Company or any Domestic Subsidiary;

(i)
Liens in favor of any Securitization Vehicle or any collateral agent on
Securitization Assets transferred or purported to be transferred to such
Securitization Vehicle in connection with Securitizations permitted by
Section 6.05;

(j)
other Liens securing Indebtedness or other obligations in an aggregate principal
amount not to exceed $20,000,000 at any time outstanding;

(k)
Liens that are contractual rights of set-off (i) relating to pooled deposit or
sweep accounts of Company or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Company and its Subsidiaries or (ii) relating to purchase orders and other
agreements entered into with customers of the Company and its Subsidiaries in
the ordinary course of business;

(l)
Liens on specific items of inventory or other goods and proceeds of any Person
securing such Person's obligations in respect of bankers' acceptances or
commercial letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business; and

(m)
any purchase options, calls or similar rights of a third party in respect of any
joint venture permitted to be entered into pursuant to this Agreement.

Notwithstanding the foregoing, the Company will not at any time permit to exist
any Lien (other than Permitted Encumbrances and Liens under the Security
Documents) on any intellectual property that has been transferred to a Foreign
Subsidiary pursuant to a Permitted IP Transfer so long as such intellectual
property is owned by any Foreign Subsidiary.
SECTION 6.03.                                        Fundamental Changes;
Business Activities.  (a)  Neither the Company nor any Subsidiary will merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person (other than a Borrower) may merge or consolidate with any Subsidiary
(other than a Subsidiary Borrower) in a transaction in which the surviving
entity is a Subsidiary (and, if any party to such merger or consolidation is a
Domestic Subsidiary Loan Party, is a Domestic Subsidiary Loan Party), (iii) any
Person may merge into a Subsidiary Borrower in a transaction in which a
Subsidiary Borrower is the surviving corporation (and, if any party to such
merger is a Domestic Subsidiary Borrower, is a Domestic Subsidiary Borrower),
(iv) any Subsidiary (other than a Subsidiary Borrower) may merge into or
consolidate with any Person in a transaction permitted under Section 6.05 in
which the surviving entity is not a Subsidiary and (v) any Subsidiary (other
than any Designated Subsidiary) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
(including, without limitation, in the context of any Scheduled Reorganization);
provided that any such merger or consolidation involving a Person that is not a
direct or indirect wholly-owned Subsidiary immediately prior thereto shall not
be permitted unless it is also permitted under Section 6.04.
-86-

--------------------------------------------------------------------------------

(b)            Neither the Company nor any Subsidiary will engage to any
material extent in any business other than businesses of the type conducted by
the Company and the Subsidiaries on the Effective Date and businesses reasonably
related or incidental thereto.
 
(c)            The Company will not permit any Person other than the Company, or
one or more Domestic Subsidiaries, to own any Equity Interests in any Subsidiary
meeting the criteria set forth in clause (a) of the definition of the term
"Domestic Subsidiary", except (a) as set forth on Schedule 3.11 or (b) any such
Subsidiary that is a subsidiary of Foreign Subsidiaries acquired in connection
with Investments or other acquisitions permitted under Section 6.04(m),
Section 6.04(o), Section 6.04(p) or Section 6.04(q), provided that the fair
market value of all Equity Interests of all such Subsidiaries so acquired
(determined in each case at the time of acquisition) shall not exceed
$75,000,000 in the aggregate.
 
SECTION 6.04.                                        Investments, Loans,
Advances, Guarantees and Acquisitions.  Neither the Company nor any Subsidiary
will purchase, hold, acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, except:
 
(a)
Permitted Investments;

(b)
Investments existing on the Effective Date in Subsidiaries, and other
Investments existing on the Effective Date and set forth on Schedule 6.04 (but
not any additions thereto (including any capital contributions) made after the
Effective Date);

(c)
investments by the Company and the Subsidiaries in Equity Interests in their
subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior to such
investments, (ii) any such Equity Interests held by a Domestic Loan Party shall
be pledged in accordance with, and to the extent required by, the requirements
of the definition of the term "Collateral and Guarantee Requirement" and (iii)
the aggregate amount of such investments by Domestic Loan Parties in, loans and
advances by Domestic Loan Parties to, evidences of Indebtedness held by Domestic
Loan Parties in respect of Indebtedness owing by, and Guarantees by Domestic
Loan Parties of Indebtedness and other obligations of, Subsidiaries that are not
Domestic Loan Parties (excluding all such investments, loans, advances and
Guarantees existing on the Effective Date and permitted by clause (b) above or
by clause (r), (s) or (t) below) shall not exceed $150,000,000 at any time
outstanding;

-87-

--------------------------------------------------------------------------------

(d)
loans or advances made by the Company or any Subsidiary to the Company or any
other Subsidiary, or evidences of Indebtedness held by the Company or any
Subsidiary in respect of Indebtedness owing by the Company or any other
Subsidiary; provided that (i) the Indebtedness resulting therefrom or evidenced
thereby is permitted by Section 6.01(a)(iii) and (ii) the amount of such loans
and advances made by Domestic Loan Parties to Subsidiaries that are not Domestic
Loan Parties shall be subject to the limitation set forth in clause (c) above;

(e)
Guarantees by the Company or any Subsidiary of Indebtedness or other obligations
of the Company or any Subsidiary (including any such Guarantees arising as a
result of any such Person being a joint and several co-applicant with respect to
any letter of credit or letter of guaranty); provided that (i) a Subsidiary that
has not Guaranteed the Secured Obligations or Foreign Secured Obligations, as
applicable, pursuant to the Collateral Agreement or a Foreign Guarantee
Agreement, as applicable, shall not Guarantee any Indebtedness or other
obligations of any Loan Party, (ii) the aggregate amount of Indebtedness and
other obligations of Subsidiaries that are not Domestic Loan Parties that is
Guaranteed by any Domestic Loan Party shall be subject to the limitation set
forth in clause (c) above;

(f)
acquisitions by any Subsidiary that is not a Domestic Loan Party of all or
substantially all the assets of any other Subsidiary that is not a Domestic Loan
Party or of a business unit, division, product line or line of business of any
other Subsidiary that is not a Domestic Loan Party, in each case, at the time of
such acquisition, in connection with sales, transfers, leases and other
dispositions of assets in compliance with Section 6.05(b).

(g)
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers or
as an advance in the ordinary course of business that will be applied as payment
for the provision of goods or services from suppliers, in each case in the
ordinary course of business;

(h)
Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(i)
Investments by the Company or any Subsidiary that result solely from the receipt
by the Company or such Subsidiary from any of its subsidiaries of a dividend or
other Restricted Payment in the form of Equity Interests, evidences of
Indebtedness or other securities;

(j)
Investments in the form of Hedging Agreements permitted under Section 6.07;

-88-

--------------------------------------------------------------------------------

(k)
payroll, travel and similar advances to directors and employees of the Company
or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of the Company or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;

(l)
loans or advances to directors and employees of the Company or any Subsidiary
made in the ordinary course of business; provided that the aggregate amount of
such loans and advances outstanding at any time shall not exceed $5,000,000;

(m)
Investments in joint ventures in an aggregate amount outstanding at any time not
to exceed the sum of (i) an aggregate amount that, when taken together with the
aggregate amount (determined as of the date on which any such Investment is made
or consummated) of all other Investments made pursuant to Acquisition Basket
Expenditures subsequent to the Effective Date, does not exceed the Acquisition
Basket Amount and (ii) an aggregate amount that, when taken together with the
aggregate amount of all other CNI Expenditures subsequent to the Effective Date,
does not exceed the CNI Basket Amount as of the date on which any such
Investment is made;

(n)
Investments consisting of Sellers' Retained Interests in Securitizations
permitted by Section 6.05;

(o)
Investments by Foreign Subsidiaries, provided that (a) at the time any
Investment is made in reliance on this clause (o), the Ratings Condition shall
have been satisfied and (b) immediately after giving effect to any such
Investment, Net Debt shall not exceed zero on a pro forma basis in accordance
with Section 1.04(b);

(p)
Permitted Acquisitions;

(q)
other Investments and other acquisitions, provided that, at the time each such
Investment or acquisition is purchased, made or otherwise acquired, (i) no
Default shall have occurred and be continuing or would result therefrom,
(ii) the Company shall be in compliance with the covenants set forth in
Section 6.12 and Section 6.13 on a pro forma basis in accordance with
Section 1.04(b) and (iii) the aggregate amount of all Investments and
acquisitions made in reliance on this clause (q) outstanding at any time
(including the aggregate amount of all consideration paid in connection with all
other acquisitions made in reliance on this clause (q)), shall not exceed, in
the aggregate at any time, the sum of (A) an aggregate amount that, when taken
together with the aggregate amount (determined as of the date on which any such
Investment or acquisition is made or consummated) of all other Investments made
pursuant to Acquisition Basket Expenditures subsequent to the Effective Date,
does not exceed the Acquisition Basket Amount, (B) the aggregate cash proceeds
(net of all Taxes and fees, commissions, discounts, costs and other expenses
incurred in connection therewith) received by the Company in respect of any
issuance or sale by the Company of any of its Equity Interests subsequent to the
Effective Date (other than any issuance of Equity Interests to any Subsidiary or
any issuance of Equity Interests to management or employees of the Company or
any Subsidiary under any employee stock option or stock purchase plan or
employee benefit plan or to a trust established for the benefit of management or
employees of the Company or any Subsidiary), and the aggregate fair market value
(at the time of issuance) of any Equity Interests of the Company issued as
consideration for any Investments made in reliance on this clause (q), and
(C) an aggregate amount that, when taken together with the aggregate amount of
all other CNI Expenditures subsequent to the Effective Date, does not exceed the
CNI Basket Amount as of the date on which any such Investment or acquisition is
made or consummated;

-89-

--------------------------------------------------------------------------------

(r)
Investments by Subsidiaries, including Domestic Loan Parties, in Subsidiaries
that are not Domestic Loan Parties in the form of settlement of intercompany
accounts, prepayment of intercompany Indebtedness, including subordinated
intercompany Indebtedness, and forgiveness of intercompany Indebtedness, in
connection with the consummation of the Scheduled Reorganizations; provided that
(i) the aggregate amount of all Investments by Domestic Loan Parties in
Subsidiaries that are not Domestic Loan Parties in reliance on this clause (r)
shall not exceed $40,000,000 and (ii) no prepayment or forgiveness of any
intercompany Indebtedness that is subordinated to the Obligations shall be made
if a Default shall have occurred and be continuing or would result therefrom;

(s)
Guarantees by the Company and Domestic Loan Parties, in the ordinary course of
business, of obligations of Subsidiaries to suppliers, contractors, and
foundries in an aggregate amount outstanding not at any time in excess of
$25,000,000; and

(t)
Qualifying Round-Trip Investments, provided that any Investment made in reliance
on this clause (t) that ceases at any time to meet the requirements for a
Qualifying Round-Trip Investment will automatically cease to be permitted
pursuant to this clause (t) and, if maintained, must be permitted by another
applicable clause under this Section 6.04.

SECTION 6.05.                                        Asset Sales.  Neither the
Company nor any Subsidiary will sell, transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it, nor will any Subsidiary
issue any additional Equity Interest in such Subsidiary (other than to the
Company or any Subsidiary in compliance with Section 6.04, and other than
directors' qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law), except:
 
(a)
sales, transfers and other dispositions of inventory, used or surplus equipment,
cash and Permitted Investments in the ordinary course of business;

(b)
(A) sales, transfers, leases and other dispositions to the Company or any
Subsidiary (other than transfers, sales or dispositions of intellectual property
owned by the Company or a Domestic Subsidiary to a Foreign Subsidiary); provided
that any such sales, transfers, leases or other dispositions involving a
Subsidiary that is not a Domestic Loan Party shall be made in compliance with
Section 6.04 and Section 6.09, (B) the disposition of all or substantially all
of the assets of a Subsidiary in a transaction permitted pursuant to
Section 6.08(a) and (C) the making of any Restricted Payment that is permitted
to be made, and is made, under Section 6.08 hereof or the making of any
Investment permitted under Section 6.04 hereof;

-90-

--------------------------------------------------------------------------------

(c)
any Permitted IP Transfer;

(d)
any Foreign Subsidiary may sell Securitization Assets to one or more
Securitization Vehicles in Securitizations; provided that (i) each such
Securitization is effected on market terms, (ii) the aggregate amount of Third
Party Interests in respect of all such Securitizations shall not exceed
$75,000,000 at any time outstanding, (iii) the aggregate amount of the Sellers'
Retained Interests in such Securitizations does not exceed an amount at any time
outstanding that is customary for similar transactions and (iv) the proceeds to
each such Securitization Vehicle from the issuance of Third Party Interests are
applied substantially simultaneously with the receipt thereof to the purchase
from such Foreign Subsidiary of Securitization Assets;

(e)
non-recourse sales, transfers or other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof, in each case,
not constituting Securitizations;

(f)
sales, transfers and other dispositions of Equity Interests or assets purchased
or otherwise acquired in connection with a Permitted Acquisition or other
acquisition permitted hereunder; provided that (i) each such sale, transfer or
other disposition shall have been made within 18 months of the consummation of
the related Permitted Acquisition or other acquisition and (ii) the aggregate
fair market value of the Equity Interests or assets sold, transferred or
otherwise disposed of in reliance on this clause (f) shall not exceed
$25,000,000 during any fiscal year of the Company;

(g)
sales, transfers, leases and other dispositions of assets that are not permitted
by any other clause of this Section; provided that (i) the aggregate fair value
of all assets sold, transferred, leased or otherwise disposed of in reliance on
this clause (g) shall not exceed $50,000,000 during any fiscal year of the
Company and (ii) all sales, transfers, leases and other dispositions made in
reliance on this clause shall be made for fair value and at least 75% cash
consideration;

(h)
the granting of Liens not prohibited by this Agreement;

(i)
any financing transaction with respect to property built or acquired by Company
or any Subsidiary, including sale and lease-back transactions, in each case,
permitted by this Agreement;

(j)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business; and

(k)
the voluntary unwinding of any Hedge Agreements.

-91-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, no such sale or transfer of any Equity Interests
in any Subsidiary shall be permitted unless (i) such Equity Interests constitute
all the Equity Interests in such Subsidiary held by the Company and the
Subsidiaries and (ii) immediately after giving effect to such transaction, the
Company and the Subsidiaries shall otherwise be in compliance with Section 6.04;
provided that a Foreign Subsidiary may sell or transfer less than all the Equity
Interests in a Foreign Subsidiary that is not a Designated Foreign Subsidiary so
long as, immediately after giving effect to such transaction, (A) the Company
and the Subsidiaries shall be in compliance with the covenants set forth in
Section 6.12 and Section 6.13 on a pro forma basis in accordance with
Section 1.04(b) and (B) the Company and the Subsidiaries shall otherwise be in
compliance with Section 6.04.
SECTION 6.06.                                        Sale/Leaseback
Transactions.  Neither the Company nor any Subsidiary will enter into any
Sale/Leaseback Transaction unless (a) the sale or transfer of the property
thereunder is permitted under Section 6.05, (b) any Capital Lease Obligations
arising in connection therewith are permitted under Section 6.01 and (c) any
Liens arising in connection therewith (including Liens deemed to arise in
connection with any such Capital Lease Obligations) are permitted under
Section 6.02.
 
SECTION 6.07.                                        Hedging Agreements.
 Neither the Company nor any Subsidiary will enter into any Hedging Agreement,
except (a) Hedging Agreements entered into to hedge or mitigate risks to which
the Company or any Subsidiary has actual exposure (other than in respect of
Equity Interests or Indebtedness of the Company or any Subsidiary) and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Company or any Subsidiary.
 
SECTION 6.08.                                        Restricted Payments;
Certain Payments of Indebtedness.  (a)  Neither the Company nor any Subsidiary
will declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (i) the Company may declare and pay dividends with respect to its
Equity Interests payable solely in additional common Equity Interests of the
Company, (ii) any Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, ratably to the holders of such
Equity Interests or otherwise in connection with the Scheduled Reorganizations
or constituting a Qualifying Round-Trip Investment, (iii) the Company may
repurchase Equity Interests upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options, (iv) the
Company may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in the Company in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in the Company, (v) the Company may make
Restricted Payments, not exceeding $3,000,000 in the aggregate for any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Company and the
Subsidiaries, (vi) the Company may make cash payments upon conversion of the
Convertible Senior Debentures (or other convertible securities with terms
substantially similar to, and no less favorable to the Lenders than, those of
the Convertible Senior Debentures) into common stock of the Company in an amount
not to exceed the stated principal amount of the Convertible Senior Debentures
(or such other convertible securities) so converted and otherwise in accordance
with Section 6.08(b)(vi)(B), (vii) [Reserved] and (viii) so long as no Default
shall have occurred and be continuing at the time of any purchase or other
Restricted Payment, the Company may repurchase shares of its common stock for
cash and declare and pay dividends with respect to its common stock payable in
cash in an aggregate amount for all such repurchases and dividends subsequent to
December 31, 2012 not exceeding the sum of (A) $180,000,000 and (B) an aggregate
amount that, when taken together with the aggregate amount of all other CNI
Expenditures subsequent to the Effective Date, does not exceed the CNI Basket
Amount as of the date on which any such Restricted Payment is made, provided
that, immediately after giving effect to any Restricted Payments made in
reliance on this clause (viii), (x) the Leverage Ratio is, on a pro forma basis,
less than 2.75 to 1.00, (y) the Company is in compliance, on a pro forma basis,
with the covenant set forth in Section 6.12, and (z) Available Liquidity is not
less than $300,000,000.
-92-

--------------------------------------------------------------------------------

(b)            Neither the Company nor any Subsidiary will make or agree to pay
or make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, conversion, retirement, acquisition,
defeasance, cancelation or termination of any Indebtedness, except:
 
(i)
payments of or in respect of Indebtedness created under the Loan Documents;

(ii)
(A)(x) regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness and (y) payments in respect of Indebtedness
permitted pursuant to Section 6.01(a)(iii), in each case under this clause
(ii)(A), other than payments in respect of Subordinated Indebtedness prohibited
by the subordination provisions thereof, and (B) payments in respect of
Indebtedness permitted pursuant to Section 6.04(r), provided that no payment or
forgiveness of any intercompany Indebtedness that is subordinated to the
Obligations shall be made if a Default shall have occurred and be continuing or
would result therefrom;

(iii)
refinancing of Indebtedness to the extent permitted under Section 6.01;

(iv)
payments of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness in transactions
permitted hereunder;

(v)
payments of or in respect of Indebtedness made solely with Equity Interests in
the Company;

(vi)
payments upon conversion of the Convertible Senior Debentures (or other
convertible securities with terms substantially similar to, and no less
favorable to the Lenders than, those of the Convertible Senior Debentures) into
common stock of the Company (A) made solely in shares of common stock of the
Company, together with cash payments in lieu of the issuance of fractional
shares of common stock of the Company in connection with such conversion and (B)
made in cash in an amount not to exceed the stated principal amount of the
Convertible Senior Debentures (or such other convertible securities) so
converted (provided that, after giving effect to any such cash payment, the
Company shall be in compliance with the covenants set forth in Section 6.12 and
Section 6.13 on a pro forma basis in accordance with Section 1.04(b)); and

-93-

--------------------------------------------------------------------------------

(vii)
payments made by the Company to the late Dr. Felix Zandman or his estate
pursuant to the Zandman Employment Agreement.

SECTION 6.09.                                        Transactions with
Affiliates.  Neither the Company nor any Subsidiary will sell, lease, license or
otherwise transfer any assets to, or purchase, lease, license or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than those that
would prevail in arm's-length transactions with unrelated third parties,
(b) transactions between or among (i) Domestic Loan Parties not involving any
other Affiliate, (ii) Domestic Subsidiaries other than Domestic Subsidiary Loan
Parties not involving any other Affiliate, (iii) Foreign Subsidiary Loan Parties
not involving any other Affiliate and (iv) Foreign Subsidiaries other than
Foreign Subsidiary Loan Parties not involving any other Affiliate, (c) any
Restricted Payment permitted under Section 6.08, (d) issuances by the Company of
Equity Interests and receipt by the Company of capital contributions,
(e) compensation and indemnification of, and other employment arrangements with,
directors, officers and employees of the Company or any Subsidiary entered in
the ordinary course of business, (f) loans and advances permitted under
clauses (k) and (l) of Section 6.04, (g) transactions between the Company and
the Subsidiaries, on the one hand, and VPG and its subsidiaries, on the other
hand, contemplated by and in accordance with the Transition Services Agreement,
(h) payments made by the Company to the late Dr. Felix Zandman or his estate
pursuant to and in accordance with the Zandman Employment Agreement, and
(i) Securitizations permitted by Section 6.05.
 
SECTION 6.10.                                        Restrictive Agreements.
 Neither the Company nor any Subsidiary will, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that restricts
or imposes any condition upon (a) the ability of the Company or any Subsidiary
to create, incur or permit to exist any Lien upon any of its assets to secure
any Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Company or any Subsidiary or to Guarantee Indebtedness
of the Company or any Subsidiary; provided that (i) the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the Effective Date identified on
Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), and (C) in the case of any
Subsidiary that is not a wholly-owned Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions and conditions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, (ii) clause (a) of
the foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (v) of
Section 6.01(a) if such restrictions or conditions apply only to the assets
securing such Indebtedness and the proceeds thereof or (B) customary provisions
in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to (A) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary, or
a business unit, division, product line or line of business, that are applicable
solely pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary, or the business unit, division, product line or line of
business, that is to be sold and such sale is permitted hereunder,
(B) restrictions and conditions imposed by agreements relating to Indebtedness
of any Subsidiary in existence at the time such Subsidiary became a Subsidiary
and otherwise permitted by clause (vi) of Section 6.01(a) (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions apply only to such Subsidiary, or (C) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01(a), provided that such restrictions and conditions apply only
to Foreign Subsidiaries.  Nothing in this paragraph shall be deemed to modify
the requirements set forth in the definition of the term "Guarantee and
Collateral Requirement" or the obligations of the Loan Parties under
Section 5.03, Section 5.04 or Section 5.12 hereof or under the Security
Documents.
-94-

--------------------------------------------------------------------------------

SECTION 6.11.                                        Amendment of Material
Documents.  Neither the Company nor any Loan Party will amend, modify or waive
any of its rights under (a) any agreement or instrument governing or evidencing
any Material Indebtedness or (b) its certificate of incorporation, bylaws or
other organizational documents, in each case to the extent such amendment,
modification or waiver could reasonably be expected to be materially adverse to
the Lenders.
 
SECTION 6.12.                                        Interest Expense Coverage
Ratio.  The Company will not permit the ratio of (a) Consolidated EBITDA less
the amount of Capital Expenditures to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters to be less than
2.00 to 1.00.
 
SECTION 6.13.                                        Leverage Ratio.  The
Company will not permit the Leverage Ratio as of the last day of any fiscal
quarter to exceed 3.25 to 1.00.
 
SECTION 6.14.                                        Fiscal Year.  The Company
will not, and the Company will not permit any other Loan Party to, change its
fiscal year to end on a date other than December 31.
 
ARTICLE VII                                        


Events of Default                  
If any of the following events ("Events of Default") shall occur:
(a)
any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)
any Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;

(c)
any representation, warranty or statement made or deemed made by or on behalf of
the Company or any Subsidiary in any Loan Document or in any report,
certificate, financial statement or other information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect in any material respect (or
in any respect, in the case of representations and warranties qualified by
materiality) when made or deemed made;

-95-

--------------------------------------------------------------------------------

(d)
the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, Section 5.05 (with respect to
the existence of any Borrower) or Section 5.11 or in Article VI;

(e)
any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);

(f)
the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(g)
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Hedging Agreement, the applicable counterparty, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging Agreement, to cause the termination thereof; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the assets securing such
Indebtedness;

(h)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company or any Significant Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)
the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by clause (v) of Section 6.03(a)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

-96-

--------------------------------------------------------------------------------

(j)
the Company or any Significant Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k)
one or more judgments for the payment of money in an aggregate amount in excess
of $25,000,000 (other than any such judgment covered by insurance (other than
under a self-insurance program) to the extent a claim therefor has been made in
writing and liability therefor has not been denied by the insurer, so long as,
in the opinion of the Required Lenders, such insurer is financially sound),
shall be rendered against the Company, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

(l)
one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

(m)
any Lien purported to be created under any Security Document shall cease to be,
or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except (i) as expressly provided in Section 9.13
or (ii) as a result of the Administrative Agent's failure to maintain possession
of any stock certificate, promissory note or other instrument delivered to it
under the Collateral Agreement or the Administrative Agent's failure to file
Uniform Commercial Code continuation statements;

(n)
any Guarantee purported to be created under any Loan Document shall cease to be,
or shall be asserted in writing by any Loan Party not to be, in full force and
effect, except upon the consummation of any transaction permitted under this
Agreement as a result of which the Subsidiary Loan Party providing such
Guarantee ceases to be a Subsidiary or upon the termination of such Loan
Document in accordance with its terms; or

(o)
a Change in Control shall occur;

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Company, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of each Borrower hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in the case of any event described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of each Borrower hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Borrower.
-97-

--------------------------------------------------------------------------------

ARTICLE VIII                                        


The Administrative Agent                 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement to serve as
administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  In addition, to the extent required under the laws of any jurisdiction
other than the United States, each of the Lenders and the Issuing Banks hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender's
or Issuing Bank's behalf.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Revolving Exposure or the component amounts thereof.
-98-

--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Company and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent's resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
-99-

--------------------------------------------------------------------------------

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.
No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.  In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Documents Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.  Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions.
Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Bookrunner, a Syndication
Agent or a Co-Documentation Agent shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and neither the Company nor any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.
ARTICLE IX                                        


Miscellaneous                   
-100-

--------------------------------------------------------------------------------

SECTION 9.01.                                        Notices.  (a)  Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
 
(i)
if to the Company or any Subsidiary Borrower, to it, or to it in care of the
Company, as the case may be, at 63 Lancaster Avenue, Malvern, Pennsylvania
19355, Attention of the Chief Financial Officer (Fax No. (610) 644-5812), with a
copy to the General Counsel (Fax No. (610) 889-0965);

(ii)
if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of April
Yebd (Fax No. (888) 208-7168; E-mail: JPM.Agency.Servicing.6@jpmchase.com), with
a copy to JPMorgan Chase Bank, N.A., 277 Park Avenue, New York, New York 10172,
Attention of James A. Knight (Fax No. (646) 534-3081;
E‑mail: james.a.knight@jpmorgan.com);

(iii)
if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent, the Company
(or, in the absence of any such notice, to the address (or fax number) set forth
in the Administrative Questionnaire of the Lender that is serving as such
Issuing Bank or is an Affiliate thereof);

(iv)
if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of April
Yebd (Fax No. (888) 208-7168; E‑mail: JPM.Agency.Servicing.6@jpmchase.com); and

(v)
if to any other Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)            Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  Any notices
or other communications to the Administrative Agent or a Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.
-101-

--------------------------------------------------------------------------------

(c)            Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto.
 
SECTION 9.02.                                        Waivers; Amendments.  (a)
 No failure or delay by the Administrative Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b)            None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days' prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (C) postpone the scheduled maturity
date of any Loan or the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (D) change Section 2.17(b) or Section 2.17(c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this
Section or the percentage set forth in the definition of the term "Required
Lenders" or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided that, with the consent of the Required Lenders,
the provisions of this Section and the definition of the term "Required Lenders"
may be amended to include references to any new class of loans created under
this Agreement (or to lenders extending such loans) on substantially the same
basis as the corresponding references relating to the existing  Loans or
Lenders, (F) release any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement or a Foreign Guarantee Agreement, as applicable (except as
expressly provided in Section 9.13, the Collateral Agreement or a Foreign
Guarantee Agreement), or limit its liability in respect of such Guarantee,
without the written consent of each Lender, (G) release all or substantially all
the Collateral from the Liens of the Security Documents, without the written
consent of each Lender (except as expressly provided in Section 9.13 or the
applicable Security Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Security Documents), it being understood that
an amendment or other modification to expand the types of obligations secured by
the Security Documents shall not be deemed to be a release of the Collateral
from the Liens of the Security Documents) and (H) change Section 9.13(b) or
9.13(c) in a manner that would alter the conditions to effectiveness of a
release of or reinstatement of any Liens, or eliminate the potential for
reinstatement of Liens without the written consent of each Lender;
provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent, any Issuing Bank
or the Swingline Lender without the prior written consent of the Administrative
Agent, such Issuing Bank or the Swingline Lender, as the case may be.
 Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
-102-

--------------------------------------------------------------------------------

SECTION 9.03.                                        Expenses; Indemnity; Damage
Waiver.  (a)  The Borrowers agree, jointly and severally, to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of one primary counsel and one firm of local counsel in each
appropriate jurisdiction, for all of the foregoing, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Engagement Letter, as well as the
preparation, execution, delivery and administration of this Agreement, the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out‑of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Arranger, any Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of one primary counsel and one firm of local counsel in each
appropriate jurisdiction for all of the foregoing, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)            The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, Syndication
Agent, Documentation Agent, Lender and Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an "Indemnitee"),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including reasonable fees,
charges and disbursements of counsel (limited to reasonable fees, disbursements
and other charges of one primary counsel for all Indemnitees, taken as a whole,
and one firm of local counsel in each appropriate jurisdiction for all
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest, separate counsel for each group of similarly affected
Indemnitees)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Engagement Letter, this Agreement,
the other Loan Documents or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Engagement Letter, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Company or any Subsidiary, or any
Environmental Liability related in any way to the Company or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to the Engagement Letter,
this Agreement or any other Loan Document, any Affiliate of any of the foregoing
or any third party (and regardless of whether any Indemnitee is a party
thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, penalties, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (a) the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (b) the material breach of any express obligation of an Indemnitee or
any of its Related Parties under this Agreement or any other Loan Document as
asserted in any claim instituted by the Borrower or any Subsidiary against such
Indemnitee or its Related Parties on the basis of such breach.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
-103-

--------------------------------------------------------------------------------

(c)            To the extent that the Borrowers fail to pay any amount required
to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Bank, the Swingline Lender or such Related Party, as the case may be, such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity.  For
purposes hereof, a Lender's "pro rata share" shall be determined based upon its
share of the sum of the total Revolving Exposures, and unused Commitments at the
time (or most recently outstanding and in effect).
 
(d)            To the extent permitted by applicable law, no Borrower shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e)            All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 9.04.                                        Successors and Assigns.
 (a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by a Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agents, the Documentation Agents and, to the extent expressly
contemplated hereby, the Related Parties of any of the Administrative Agent, any
Arranger, any Syndication Agent, any Documentation Agent, any Issuing Bank and
any Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)            (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
 
(A)
the Company; provided that no consent of the Company shall be required (1) for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund and (2)
if a payment or bankruptcy-related Event of Default has occurred and is
continuing, for any other assignment; and

(B)
the Administrative Agent and each Issuing Bank.

(ii)
Assignments shall be subject to the following additional conditions:

-104-

--------------------------------------------------------------------------------

(A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender's Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement;

(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company and its Related Parties or
their securities) will be made available and who may receive such information in
accordance with the assignee's compliance procedures and applicable law,
including Federal, State and foreign securities laws.

(iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 2.14,
Section 2.15, Section 2.16 and Section 9.03).

(iv)
The Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the "Register").  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Borrower and, as to entries pertaining to it, any Issuing Bank or Lender, at any
reasonable time and from time to time upon reasonable prior notice.

-105-

--------------------------------------------------------------------------------

(v)
Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.  Each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

(c)            Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees ("Participants") in all or a portion of such Lender's rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14, Section 2.15 and
Section 2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) (it being understood that the documentation
required under Section 2.16(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.17 and
Section 2.18 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.14 or
Section 2.16, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.  Each Lender that sells a
participation shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the "Participant Register"); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent shall have no
responsibility for maintaining a Participant Register.
-106-

--------------------------------------------------------------------------------

(d)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.                                        Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the applicable Borrower (and any other account party) in respect of such Letter
of Credit having been collateralized in full by a deposit of cash with such
Issuing Bank, or being supported by a letter of credit that names such Issuing
Bank as the beneficiary thereunder, or otherwise), then from and after such time
such Letter of Credit shall cease to be a "Letter of Credit" outstanding
hereunder for all purposes of this Agreement and the other Loan Documents, and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.05(d) or
Section 2.05(f).  The provisions of Section 2.14, Section 2.15, Section 2.16,
Section 2.17(e), Section 2.17(f) and Section 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
SECTION 9.06.                                        Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates under the Engagement Letter and any commitment
advices submitted by them (but do not supersede any other provisions of the
Engagement Letter (or any separate letter agreements with respect to fees
payable to the Administrative Agent or any Issuing Bank) that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect).  Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
-107-

--------------------------------------------------------------------------------

SECTION 9.07.                                        Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 9.08.                                        Right of Setoff.  If an
Event of Default shall have occurred and be continuing, each Lender and Issuing
Bank, and each Affiliate of any of the foregoing, is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
Issuing Bank, or by such an Affiliate, to or for the credit or the account of
any Borrower against any of and all the obligations then due of such Borrower
now or hereafter existing under this Agreement owed to such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement.  The rights of each Lender and Issuing Bank,
and each Affiliate of any of the foregoing, under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, Issuing Bank or Affiliate may have.  Each Lender or Issuing Bank
exercising its rights under this Section shall notify the Company promptly after
the exercise thereof, provided that the failure to give such notice shall not
affect the validity of such setoff.
 
SECTION 9.09.                                        Governing Law;
Jurisdiction; Consent to Service of Process.  (a)  This Agreement shall be
construed in accordance with and governed by the law of the State of New York.
 
(b)            Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any of its properties in the courts of any
jurisdiction.
-108-

--------------------------------------------------------------------------------

(c)            Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.                                        WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.                                        Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
-109-

--------------------------------------------------------------------------------

SECTION 9.12.                                        Confidentiality.  Each of
the Administrative Agent, the Lenders and the Issuing Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Company or any Subsidiary and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company.  For purposes of this Section,
"Information" means all information received from the Company relating to the
Company or any Subsidiary or their businesses, including any information
received by the Administrative Agent or any Lender in the exercise of its
inspection and audit rights pursuant to Section 5.09, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Company
(other than any such information that the Administrative Agent, such Lender or
such Issuing Bank knew became available as a result of a breach of an obligation
to the Company or any Subsidiary to maintain the confidentiality thereof);
provided that, in the case of information received from the Company after the
Effective Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.                                        Release of Liens and
Guarantees.  (a)  Notwithstanding any contrary provision in any Security
Document, (i) a Subsidiary Loan Party (other than any Subsidiary Borrower) shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise and (ii) upon any sale
or other transfer by any Loan Party (other than to the Company or any
Subsidiary) of any Collateral in a transaction permitted under this Agreement,
or upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents shall be automatically released.
 
(b)            Notwithstanding any contrary provision herein or in any other
Loan Document, but subject to subsection (c) below, if (i) the Ratings Condition
is satisfied, (ii) the Company shall have provided notice to the Administrative
Agent of a request to release the Liens created under the Security Documents
specifying the date of such proposed release (which shall be a Business Day at
least 15 days after such notice) (the "Release Date"), (iii) no Default or Event
of Default shall have occurred and be continuing on the Release Date and (iv) on
the Release Date, the Administrative Agent shall have received a certificate,
dated the Release Date and executed on behalf of the Company by an authorized
officer thereof, confirming the satisfaction of each of the conditions set forth
in clauses (i) and (iii) above, then (A) the Administrative Agent shall, without
the consent of any Secured Party and at the Company's expense, execute and
deliver all documents that the Company shall reasonably request to evidence such
release, (B) the provisions of the Collateral and Guarantee Requirement, insofar
as they relate to the creation and perfection of Liens under the Security
Documents, shall be deemed to be ineffective and (C) all other provisions of
this Agreement, insofar as they relate to the creation and perfection of Liens
under the Security Documents, shall be deemed to be ineffective.
-110-

--------------------------------------------------------------------------------

(c)            In the event that, subsequent to the release of Liens under the
Security Documents pursuant to subsection (b) above, the Ratings Condition is
not satisfied, (i) the provisions of the Collateral and Guarantee Requirement
and each other provision of this Agreement that has been deemed to be
ineffective pursuant to subsection (b) above shall cease to be ineffective and
shall be deemed to be reinstated and in full force and effect, (ii) the Company
shall cause the Collateral and Guarantee Requirement to be satisfied as promptly
as practicable thereafter and in any event within 30 days thereafter (or such
longer period as the Administrative Agent may agree to in writing) and (iii) the
provisions of subsection (b) above shall be deemed to be ineffective.  In
connection with the foregoing, the Company shall, and shall cause the Subsidiary
Loan Parties to, deliver such perfection certificates, lien searches, opinions
and other documents and certificates as the Administrative Agent may reasonably
request.
 
(d)            Any Subsidiary that ceases to be a Foreign DRE and becomes a
Foreign Subsidiary as a result of its election, or the election of its parent,
to be classified as a "corporation" for United States Federal income tax
purposes shall automatically be released from its obligations under the Security
Documents, and all security interests created by the Security Documents in the
Equity Interests of such Foreign DRE or in the Collateral owned by such Foreign
DRE shall be automatically released, in each case to the extent, and only to the
extent, necessary to effect the treatment of such Subsidiary as a Foreign
Subsidiary for purposes of the Collateral and Guarantee Requirement.
 Notwithstanding anything to the contrary contained in the foregoing, the
Collateral and Guarantee Requirement shall, at all times, be required to be
satisfied with respect to such Subsidiary.
 
(e)            In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
 
SECTION 9.14.                                        USA PATRIOT Act Notice.
 Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with such Act.
-111-

--------------------------------------------------------------------------------

SECTION 9.15.                                        No Fiduciary Relationship.
 The Company, on behalf of itself and the Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Company, the Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
 
SECTION 9.16.                                        Non-Public Information.
 (a)  Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by any Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI.  Each
Lender represents to each Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.
 
(b)            Each Borrower and each Lender acknowledge that, if information
furnished by any Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through IntraLinks/IntraAgency,
SyndTrak or another website or other information platform (the "Platform"), (i)
the Administrative Agent may post any information that such Borrower has
indicated as containing MNPI solely on that portion of the Platform as is
designated for Private Side Lender Representatives and (ii) if any Borrower has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform as is
designated for Private Side Lender Representatives.
 
(c)            Each Borrower agrees, at the request of the Administrative Agent,
to specify whether any information furnished by such Borrower to the
Administrative Agent pursuant to, or in connection with, this Agreement contains
MNPI (it being acknowledged that nothing in this paragraph shall be deemed to
obligate the Administrative Agent to make any such request).
 
SECTION 9.17.                                        Application of Proceeds.
 The Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
-112-

--------------------------------------------------------------------------------

SECOND, (a) if the security interest of the Administrative Agent in such
Collateral secures the Secured Obligations, to the payment in full of the
Secured Obligations (the amounts so applied to be distributed among the Secured
Parties pro rata in accordance with the amounts of the Secured Obligations owed
to them on the date of any such distribution) and (b) if the security interest
of the Administrative Agent in such Collateral secures solely the Foreign
Secured Obligations and does not secure any other Secured Obligations, to the
payment in full of the Foreign Secured Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Foreign Secured Obligations owed to them on the date of any such
distribution); and
THIRD, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  Notwithstanding the foregoing, the proceeds of any collection or sale
of Collateral of any Grantor, including any Collateral consisting of cash, shall
not be applied to Excluded Swap Obligations (if any) of such Grantor and shall
instead be applied to other Secured Obligations.
SECTION 9.18.                                        Parallel Debt.  (a)  Each
party hereto acknowledges, agrees and accepts the provisions set forth in
Section 7.15 of the Collateral Agreement.
 
(b)            Each party hereto acknowledges, agrees and accepts that the
Administrative Agent holds the security interests granted under any Foreign
Pledge Agreement in its own name and as sole creditor in accordance with the
terms of the parallel debt provisions as set forth in the Collateral Agreement
and that the terms of its appointment shall be as set forth in the Collateral
Agreement and this Agreement.
 
(c)            Each of the parties hereto agrees that the claim of the
Administrative Agent in respect of the Domestic Parallel Debt of each Domestic
Loan Party and the claims of any one or more of the Secured Parties in respect
of the Domestic Secured Obligations do not constitute common property
(gemeenschap) within the meaning of section 3:166 of the Netherlands Civil Code
and that the provisions relating to common property shall not apply.  Should a
court determine that the claim of the Administrative Agent and the claims of any
one or more of the Secured Parties in respect of the Domestic Secured
Obligations do constitute common property and the provisions of common property
do apply, the Secured Parties agree that this Agreement, together with the
Collateral Agreement, shall constitute the administration agreement
(beheersregeling) within the meaning of section 3:168 of the Netherlands Civil
Code, pursuant to which the Administrative Agent shall be solely authorized to
exercise any and all rights in relation to the Domestic Parallel Debts and any
related security interest in favor of the Administrative Agent pursuant to any
Foreign Pledge Agreement or other Security Document governed by the laws of (or
affecting assets situated in) the Netherlands, in each case securing any or all
Domestic Parallel Debts.
-113-

--------------------------------------------------------------------------------

SECTION 9.19.                                        Waiver.  Each Lender hereby
waives any Default arising prior to the Effective Date under the Existing Credit
Agreement solely to the extent resulting from (i) the Company's failure  to
file, or to have delivered to the Administrative Agent for filing, any Uniform
Commercial Code financing statements required by any Loan Document as a result
of the May 9, 2012 name change of Vishay HiRel Systems LLC (f/k/a HiRel Systems
LLC), (ii) any inaccuracy in an officer's certificate delivered pursuant to
Section 5.01(d) attributable to a failure to disclose such name change and file
Uniform Commercial Code financing statements or amendments thereto in connection
with such name change, (iii) any failure to notify the Administrative Agent
under Section 5.02(a) of any Default arising from the matters referred to in
clauses (i), (ii) or (iv) of this sentence and (iv) any Default under Article
VII(c) as a result of an inaccuracy in any representation made or deemed made in
connection with a borrowing or issuance, amendment, renewal or extension of a
Letter of Credit attributable to the matters waived pursuant to this sentence.
 
[Remainder of page intentionally left blank]
-114-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VISHAY INTERTECHNOLOGY, INC.,






By                /s/ David E. McConnell
Name: David E. McConnell
Title: Vice President and Corporate
         Treasurer
-115-

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,






By            /s/ Peter M. Killea
Name: Peter M. Killea
Title: Senior Vice President
-116-

--------------------------------------------------------------------------------





SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
 CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC.


Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By Name: Title:


 
-117-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: Sovereign Bank, N.A.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By Name: Title:

-118-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: Bank Hapoalim B.M.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By /s/ Name: James P. Surless Title: Vice President 

 
-119-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: KBC Bank N.V.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By /s/ Name: Title:

 
-120-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: TD Bank, N.A.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By Name: Title:

 
-121-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: Bank Leumi USA
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By /s/ Name: Title:

 
-122-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: Comerica Bank
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By Name: Title:

 
-123-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: RBS Citizens, N.A.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By Name: Title:

 
-124-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: UniCredit Bank AG, New York Branch
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By /s/ Name: Title:

 
 
-125-

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO THE FIRST
AMENDED AND RESTATED
CREDIT AGREEMENT
OF VISHAY INTERTECHNOLOGY, INC
 
Name of Institution: HSBC Bank USA, N.A.
 

By /s/ Name: Title:


For any Lender requiring a second signature block:
 

By Name: Title:

 
-126-